


Exhibit 10.6


SEVENTH AMENDMENT


THIS SEVENTH AMENDMENT (this "Amendment") is made and entered into as of
November
23, 2015, by and between RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC, a Delaware
limited liability company ("Landlord"), and GOPRO, INC., a Delaware corporation
("Tenant").


RECITALS


A. Landlord (as successor in interest to Locon San Mateo, LLC, a Delaware
limited liability company) and Tenant (formerly known as Woodman Labs, Inc., a
Delaware corporation, successor in interest to Woodman Labs, Inc., a California
corporation) are parties to that certain Office Lease Agreement dated November
1, 2011 (the "Original Lease"), as amended by that ce1iain First Amendment to
Office Lease Agreement, fully executed on or about August 29, 2012 (the "First
Amendment"), that certain Second Amendment to Office Lease Agreement, dated as
of September 11, 2012 (the "Second Amendment"), that certain Third Amendment to
Office Lease Agreement, fully executed on or about September 17, 2012 (the
"Third Amendment"), that certain Fourth Amendment to Office Lease Agreement
dated as of March 5, ,2013 (the "Fourth Amendment"), that certain Fifth
Amendment to Office Lease Agreement dated as of August 20, 2013 (the "Fifth
Amendment"), and that certain Sixth Amendment to Lease dated December 19, 2014
(the "Sixth Amendment") (collectively, the "Lease"). Pursuant to the Lease,
Landlord has leased to Tenant space totaling 182,954 rentable square feet (the
"Original Premises") currently containing (i) 45,435 rentable square feet
comprising the entire building located at 3000E Clearview Way, San Mateo,
California ("Building E"), and (ii) 37,222 rentable square feet comprising the
entire building located at 3000F Clearview Way, San Mateo, California ("Building
F"), and (iii) 9,666 rentable square feet comprised of (A) 1,728 rentable square
feet known as Suite C (formerly known as the marketing suite) on the first floor
of the building commonly known as Building A located at 3155 Clearview Way, San
Mateo, California ("Building A") pursuant to the First Amendment, and (B) 7,938
rentable square feet known as Suite A (formerly known as the shell space) on the
first floor of Building A; and (iv) 4,810 rentable square feet known as Suite B
located on the first floor of Building A, and (v) 1,342 rentable square feet
known as Suite D located on the first floor of Building A pursuant to the Fourth
Amendment, and (vi) 16,674 rentable square feet known as Suite 200 on the second
floor of Building A pursuant to the Second Amendment, and (vii) 860 rentable
square feet described as the lobby area of Building A pursuant to the Fifth
Amendment; and (viii) 66,945 rentable square feet comprising the entire building
located at 3125 Clearview Way, San Mateo, California ("Building B") pursuant to
the Sixth Amendment (Building A, Building B, Building E and Building F are
collectively referred to herein as the "Buildings"). The Buildings are a part of
the property commonly known as Clearview Business Park (the "Property").


B.
In addition, Tenant is in possession of 17,364 rentable square feet of space
known as Suite 300 in Building A (the "Sublease Space") pursuant to the terms of
that certain Sublease dated June _, 2013, between Akamai Technologies, Inc., a
Delaware corporation ("Akamai"), and Tenant (collectively, the "Sublease"),
which Sublease is scheduled to expire by its own terms on October 15, 2018.
Akamai, as tenant, and Landlord's predecessor in interest, Locon San Mateo, LLC,
a Delaware limited liability company, as landlord, are parties to that certain
lease agreement dated as of July 15, 2010 (as the same may have been amended,
the "Akamai Master Lease"), governing the Sublease Space and the Akamai Master
Lease shall expire by its own terms on October 31, 2018.





{2011-9599/00572913;8}




C.
Tenant has requested that additional space containing approximately 110,876
rentable square feet comprising the entire building to be built by Landlord and
which will be commonly known as Building D located at 3025 Clearview Way, San
Mateo, California ("Building D"), as shown on Exhibit A attached hereto (the
"Building D Expansion Space"), be added to the Original Premises and that the
Lease be appropriately amended and Landlord is willing to do the same on the
following terms and conditions.



D.
Tenant has further requested that the Sublease Space be made a part of the
"Premises" under the Lease and the term therefor be extended.



E.
The Lease with respect to the Original Premises is scheduled to expire by its
terms on February 15, 2019 ("Original





--------------------------------------------------------------------------------




Premises Prior Termination Date"), and the parties desire to extend the Term of
the Lease with respect to the Original Premises, all on the following terms and
conditions.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.
Building D Expansion. Effective as of the Building D Expansion Effective Date
(defined below), the Original Premises is increased from approximately 182,954
rentable square feet to approximately 293,830 by the addition of the Building D
Expansion Space, and from and after the Building D Expansion Effective Date, the
Original Premises and the Building D Expansion Space, collectively, shall be
deemed the "Premises", as defined in the Lease and as used herein. The Term for
the Building D Expansion Space shall comnence on the Building D Expansion
Effective Date and end on the Building D Termination Date (as defined in Section
2 below). The Building D Expansion Space is subject to all the terms and
conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any allowances, abatements or other
financial concessions granted with respect to the Original Premises unless such
concessions are expressly provided for herein with respect to the Building D
Expansion Space.



1.1
Building D Delivery. Subject to the terms and conditions of this Amendment, the
"Building D Expansion Effective Date" shall be one hundred twenty (120) days
from the date upon which Landlord delivers the Building D Expansion Space to
Tenant with the Landlord Work (as defined in Section 9 below and further defined
in Exhibit B attached hereto) in the Building D Expansion Space substantially
completed (the "Building D Delivery Date"), which is estimated to be October 1,
2016 (the "Building D Target Delivery Date"); provided, however, that if
Landlord shall be delayed in substantially completing the Landlord Work in the
Building D Expansion Space as a result of the occurrence of a Tenant Delay
(defined below) or any events of force majeure (including without limitation,
any matters outside Landlord's reasonable control), then, for purposes of
determining the Building D Delivery Date, the date of substantial completion
shall be deemed to be the day that the Landlord Work would have been
substantially completed absent any such event of force majeure or any Tenant
Delay(s). A "Tenant Delay" means any act or omission of Tenant or its agents,
employees, vendors or contractors that delays substantial completion of the
Landlord Work, including, without limitation, the following:



1.1.1
Tenant's failure to furnish information or approvals within any time period
specified in the Lease or this Amendment, including the failure to prepare or
approve preliminary or final plans by any applicable due date;



1.1.2
Tenant's selection of equipment or materials that have long lead times after
first being informed by Landlord that the selection may result in a delay;



1.1.3
Changes requested or made by Tenant to previously approved plans and
specifications;



1.1.4
The performance of work in the Building D Expansion Space by Tenant or Tenant's
contractor(s) during the performance of the Landlord Work; or



1.1.5
If the performance of any portion of the Landlord Work depends on the prior or
simultaneous performance of work by Tenant, a delay by Tenant or Tenant's
contractor(s) in the completion of such work.

Notwithstanding the foregoing, if Landlord fails to notify Tenant of any Tenant
Delay within 2 days after the date Landlord knew of such Tenant Delay, Tenant
shall not be responsible for any such Tenant Delay with respect to the period of
time commencing 3 days after the date when Landlord knew that such Tenant Delay
existed and ending on the date that Landlord notified Tenant of such Tenant
Delay.


The Landlord Work shall be deemed to be substantially completed and the Delivery
Date shall be deemed to have occurred on the date that Landlord's architect
reasonably determines that all Landlord Work has been performed (or would have
been performed absent any Tenant Delays or events of force majeure (as described
in Section 1.2 below)), other than any details of construction, mechanical
adjustment or any other matter, the noncompletion of which does not materially
and unreasonably interfere with Tenant's work (as expressly permitted in this
Amendment) in the Building D Expansion Space. Subject to Section 1.2 below, the
adjustment of the Building D Delive1y Date and, accordingly, the postponement of
Tenant's obligation to pay rent on the




--------------------------------------------------------------------------------




Building D Expansion Space shall be Tenant's sole remedy and shall constitute
full settlement of all claims that Tenant might otherwise have against Landlord
by reason of the Building D Expansion Space not being ready for the Building D
Delivery Date on the Building D Target Delivery Date.


A preliminary construction schedule outlining basic benchmarks for the
completion of the Landlord Work is attached hereto as Exhibit B-2.


1.2
Outside Building D Delivery Date. If the Building D Delivery Date has not
occurred on or before January 31, 2017 (the "Outside Building D Delivery Date"),
Tenant shall be entitled to a rent abatement following the Building D Expansion
Effective Date of$14,229.09 for every day in the period beginning on the Outside
Building D Delivery Date and ending on the Building D Delivery Date.
Notwithstanding the foregoing, if the Building D Delivery Date has not occurred
on or before September 30, 2017 (the "Required Building D Delivery Date") solely
due to a delay caused by Landlord and within Landlord's reasonable control,
Tenant, as its sole remedy, may terminate this Amendment by giving Landlord
written notice of termination on or before the earlier to occur of: (i) ten (10)
business days after the Required Building D Delivery Date; and (ii) the Building
D Delive1y Date. In such event, this Amendment shall be deemed null and void and
of no further force and effect and Landlord shall promptly refund any prepaid
rent and Security Deposit previously advanced by Tenant under this Amendment
and, so long as Tenant has not previously defaulted under any of its obligations
pursuant to Exhibit C hereto, which default remains uncured, the parties hereto
shall have no further responsibilities or obligations to each other with respect
to the Building D Expansion Space as set forth in this Amendment. Landlord and
Tenant acknowledge and agree that: (i) the determination of the Building D
Delivery Date shall take into consideration the effect of any Tenant Delays by
Tenant; and (ii) the Outside Building D Delivery Date and the Required Building
D Delivery Date shall be postponed by the number of days the such date is
delayed due to any delays in obtaining permits or other governmental approvals,
strikes, acts of God, shortages of labor or materials, war, terrorist acts,
civil disturbances and other causes beyond the reasonable control of Landlord
(as used herein, events of "force majeure").



1.3
Building D Delivery Date. Commencing on the Building D Delive1y Date, Tenant
shall be permitted to enter the Building D Expansion Space as of the Building D
Delivery Date to perform the Tenant Work described in Exhibit C attached hereto
(the "Tenant's Construction Period"). During the Tenant's Construction Period,
Tenant shall comply with all terms and provisions of the Lease, except those
provisions requiring payment of Base Rent or Tenant's Share of Expenses and
Taxes as to the Building D Expansion Space. If Tenant takes possession of the
Building D Expansion Space prior to the Building D Expansion Effective Date for
any reason whatsoever (other than the performance of work in the Building D
Expansion Space, including the installation of furniture, fixtures, equipment,
and wiring and cabling, with Landlord's prior approval, which approval shall not
be unreasonably withheld), such possession shall be subject to all the terms and
conditions of the Lease and this Amendment, and Tenant shall pay Base Rent and
Tenant's Share of Expenses and Taxes as applicable to the Building D Expansion
Space to Landlord on a per diem basis for each day of occupancy prior to the
Building D Expansion Effective Date.



1.4
Early Access. In the event Landlord reasonably determines that the Landlord Work
in Building D has sufficiently progressed so that Tenant's access to the
Premises shall not adversely impact Landlord's construction of the Landlord Work
and that Tenant may commence preparations for and the initial construction of
the Tenant Work in Building D prior to the Building D Delive1y Date, at such
time Landlord may grant Tenant the right to enter the Premises prior to the
Building D Delivery Date for the purposes described in this Section. Such early
access shall be at Tenant's sole risk and solely for the purpose of comnencing
the Tenant Work in a manner that does not interfere with the Landlord Work.
Landlord may withdraw such permission to enter the Premises prior to the
commencement of Tenant's Construction Period at any time that Landlord
reasonably determines that such entry by Tenant is causing a dangerous situation
for Landlord, Tenant or their respective contractors or employees, or if
Landlord reasonably determines that such entry by Tenant is hampering or
otherwise preventing Landlord from proceeding with the completion of the
Landlord Work at the earliest possible date. In the event Landlord grants such
access to Tenant more than thirty (30) days prior to the Building D Deliver Date
(the number of days in excess of such fourteen (14) day period shall be referred
to herein as the "Acceleration Period"), the Building D Expansion Effective Date
shall be accelerated to an earlier date by the number of days of the
Acceleration Period, if any.



1.5
Fire Sprinkler Quarterly Maintenance. Landlord shall be responsible for the
repair and maintenance of the fire life safety systems servicing the Building D
Expansion Space and the costs thereof shall be included in





--------------------------------------------------------------------------------




Expenses.


1.6
Tenant's Security System. Subject to any applicable laws, rules, statutes,
regulations, codes or other such requirements, inspection requirements, and the
terms and conditions of the Lease (as amended), Tenant shall have the
nonexclusive right to install an internal security system (Tenant's "Security
System") within the Building D Expansion Space so long as such Security System
in no event affects or otherwise impacts the functionality, structural integrity
or operability of any Building system or the structure of the Building. The
terms and conditions of the Lease regarding the installation (the "Security
System Installation"), maintenance, repair and removal of any Premises
Improvements shall govern such installation and removal by Tenant of the
Security System (except as expressly provided herein). The Security System
Installation shall be performed by contractors reasonably approved by Landlord
(which approval shall not be unreasonably withheld), at Tenant's sole cost and
expense. Landlord may, at its election by providing written notice to Tenant and
at Tenant's sole cost and expense, elect to perform the Security System
Installation. The size and design of such Security System shall be subject to
Landlord's prior written approval which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant shall be responsible, at its sole cost
and expense, for maintaining and repairing Tenant's Security System in first
class condition and repair. Notwithstanding anything to the contrary contained
in the Lease, as amended, Tenant shall remove Tenant's Security System (and
restore the Building to the condition existing prior to the installation,
operation and removal thereof, subject to normal wear and tear) prior to the
expiation or earlier termination of the Lease with respect to Building D unless
Landlord otherwise notifies Tenant in writing no later than thirty (30) days
prior to the expiration or earlier termination of the term of the Lease with
respect to Building D. So long as Landlord does not require the Security System
to be removed pursuant to the terms hereof, upon expiration or earlier
termination of the Lease, title to the Security System shall pass to Landlord.
Notwithstanding anything to the contrary, Landlord shall not directly or
indirectly be liable to Tenant or any other person and Tenant hereby waives any
and all claims against and releases Landlord and the Landlord Indemnities from
any and all claims arising as a consequence of or related to Tenant's Security
System, or the failure thereof. The terms of this Section 1.6 are personal to
Tenant initially named in this Amendment.



1.7
Remeasurment. The parties hereby stipulate that the Building D Expansion Space
contains the number of rentable square feet set forth in Recital C, and
recognize that such square footage includes the allocation of certain Common
Areas on a propo1iionate basis in accordance with the Building Owners and
Managers Association International Standard Method for Measuring Floor Area in
Office Building, ANSI Z65.1-1996, Method B and accompanying guidelines (the
"BOMA Standard"). Notwithstanding the foregoing agreement with respect to the
square footage of the Building D Expansion Space, Tenant shall have the right,
by giving Landlord written notice (the "Measurement Notice") by no later than
thirty (30) days after the Building D Delivery Date (the "Confirmation Period"),
to cause Tenant's architect for the Tenant Work to remeasure the Building D
Expansion Space in accordance with the BOMA Standard. In the event that Tenant
provides Landlord with written notice ("Square Footage Notice") within the
thirty (30) days after Tenant's delivery of the Measurement Notice, that the
remeasurement of the Building D Expansion



Space by Tenant's architect in accordance with the BOMA Standard has produced a
rentable square footage number that is in excess of or lower than the rentable
square footage number prepared by Landlord, and if Landlord does not dispute
such remeasurement, any payments due to Landlord from Tenant based upon the
number of rentable square feet contained in the Building D Expansion Space shall
be proportionally, retroactively and prospectively reduced or increased, as
appropriate, to reflect the actual number of rentable square feet, as properly
remeasured under the BOMA Standard and the Base Rent, Tenant's proportionate
share and any payments due from Landlord to Tenant (e.g., the Building D
Allowance) shall be similarly prop01tionally, retroactively and prospectively
reduced or increased, as appropriate, to reflect the actual number of rentable
square feet, as properly remeasured under the BOMA Standard. Tenant's failure to
deliver the Square Footage Notice prior to expiration of the Confinnation
Period, shall be deemed to constitute Tenant's acceptance of the square footage
stated in this Amendment. If Landlord disagrees with Tenant's remeasurement and
if a dispute occurs regarding the final accuracy of such measurements, Landlord
and Tenant shall agree upon a mutually acceptable architect to remeasure the
Building D Expansion Space in accordance with the BOMA Standard and the
determination of such architect shall be binding upon Landlord and Tenant. The
cost of such mutually agreed architect shall be shared equally by Landlord and
Tenant. Until such determination is made by the mutually selected architect, the
patties shall utilize the square footage figure stated in this Amendment;
thereafter, the parties shall make the appropriate retroactive adjustments.
Notwithstanding the foregoing language or anything to the contrary contained
herein or in the Lease, for purposes of this




--------------------------------------------------------------------------------




Amendment, in no event shall the rentable square footage of the Building D
Expansion Space be less than or greater than two percent (2%) of number of
rentable square feet for the set forth in Recital C above. If pursuant to this
Section 1.7 the rentable square footage of the Building D Expansion Space shall
be adjusted, within ten (10) business days after such new determination,
Landlord and Tenant shall confirm the same in writing by entering into a
mutually acceptable amendment of the Lease modifying the rentable square footage
of the Building D Expansion Space, Base Rent, Tenant's Share, the Building D
Allowance, and any other matters set forth in this Amendment affected by such
change in the rentable square footage of the Building D Expansion Space.


2.
Building D Expansion Space Term. The Term of the Lease for the Building D
Expansion Space only shall terminate one hundred and twenty (120) months from
the Building D Expansion Effective Date (the "Building D Termination Date"),
unless sooner terminated in accordance with the terms of the Lease, as amended.
That portion of the Term commencing on the Building D Expansion Effective Date
and ending on the Building D Termination Date shall sometimes be referred to
herein as the "Building D Term."



3.
Sublease Space Expansion. Effective as of the expiration or earlier termination
of the Sublease or the Akami Master Lease, as the case may be (the "Sublease
Space Expansion Effective Date"), the Premises, as increased in Section 1 above,
is further increased from approximately 293,830 rentable square feet to
approximately 311,194 rentable square feet by the addition of the Sublease Space
and from and after the Sublease Space Expansion Effective Date, the Original
Premises, the Building D Expansion Space and the Sublease Space, collectively,
shall be deemed the "Premises", as defined in the Lease, and as used herein
(provided that the foregoing shall be adjusted in the event of any delay in the
Building D Expansion Effective Date beyond the Sublease Space Expansion
Effective Date). For purposes of this Amendment only, the Original Premises and
the Sublease Space (but excluding the Building D Expansion Space) may
collectively be referred to herein as "The Campus." The Term for the Sublease
Space shall commence on the Sublease Space Expansion Effective Date and end on
the Original Premises Extended Te1mination Date (defined below) unless sooner
terminated in accordance with the terms of the Lease, as amended hereby. By
being in possession of the Sublease Space, as of the date hereof, Tenant shall
be deemed to have accepted possession of the Sublease Space in its "as is"
condition and configuration pursuant to the Lease, as amended hereby. Tenant
agrees that the Sublease Space is in good order and satisfactory condition, and
that there are no representations or warranties by Landlord regarding the
condition of the Sublease Space or Building A. Landlord hereby agrees that
Tenant may postpone any removal and restoration requirements Tenant may have
under the Sublease, if any, with respect to the Sublease Space until the
expiration or earlier termination of the Lease, as amended hereby, provided that
the foregoing shall in no way waive Landlord's rights to enforce such removal
and restoration obligations upon the expiration or earlier termination of the
Lease, as amended hereby. From and after the Sublease Space Expansion Effective
Date, the Sublease Space is further subject to all the terms and conditions of
the Lease except as expressly modified herein and except that Tenant shall not
be entitled to receive any allowances, abatements or other financial concessions
granted with respect to the Premises unless such concessions are expressly
provided for herein with respect to the Sublease Space.



4.
Original Premises Extension. The Term of the Lease with respect to the Original
Premises is hereby extended for a period of sixty (60) months and shall expire
on February 14, 2024 ("Original Premises Extended Termination Date"), unless
sooner terminated in accordance with the terms of the Lease. That portion of the
Term commencing the day immediately following the Original Premises Prior
Termination Date ("Original Premises Extension Date") and ending on the Original
Premises Extended Termination Date shall be referred to herein as the "Original
Premises Extended Term."



5.
Base Rent.



5.1
Original Premises Through Prior Original Premises Termination Date. The Base
Rent, Tenant's Share of Expenses and Taxes and all other charges under the Lease
shall be payable as provided therein with respect to the Original Premises
through and including the Original Premises Prior Termination Date.



5.2
Original Premises From and After Original Premises Extension Date. As of the
Original Premises Extension Date, the schedule of Base Rent payable with respect
to the Original Premises during the Original Premises Extended Term is the
following:







--------------------------------------------------------------------------------




Period
Rentable Square Footage
Monthly Rate Per Square Foot
Monthly Base Rent
2/15/19 -2/14/20
182,954
$3.30
$603,748.20
2/15/20 -2/14/21
182,954
$3.40
$622,043.60
2/15/21 -2/14/22
182,954
$3.50
$640,339.00
2/15/22 -2/14/23
182,954
$3.61
$660,463.94
2/15/23 -2/14/24
182,954
$3.72
$680,588.88

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.


* Notwithstanding anything in the Lease to the contrary, so long as Tenant is
not in default under the Lease, as amended hereby, Tenant shall be entitled to
an abatement of Base Rent with respect to the Original Premises in the amount of
$603,748.20 per month for the first six (6) full calendar months following the
Original Premises Extension Date. The maximum total amount of Base Rent abated
with respect to the Original Premises in accordance with the foregoing shall
equal $3,622,489.20 (the "Original Premises Abated Base Rent"). Provided,
however, Tenant, by providing written notice to Landlord, may elect to apply the
Original Premises Abated Base Rent toward Base Rent applicable to the Original
Premises and due hereunder during the calendar year 2019 so long as the amount
of such abatement does not exceed the Original Premises Abated Base Rent as set
forth in this paragraph. If Tenant defaults under the Lease, as amended hereby,
at any time during the Original Premises Extended Term and fails to cure such
default within any applicable cure period under the Lease, and the Lease is
thereafter terminated in connection with such default, then all Original
Premises Abated Base Rent shall immediately become due and payable. In addition
to the foregoing, if Tenant defaults under the Lease, then Tenant's right to
receive the Abated Base Rent shall toll (and Tenant shall be required to pay
Base Rent during such period of any Tenant default) until Tenant has cured such
default and at such time Tenant shall be entitled to receive any unapplied
Abated Base Rent until fully applied. Only Base Rent shall be abated pursuant to
this paragraph, as more particularly described herein, and Tenant's Share of
Expenses and Taxes and all other rent and other costs and charges specified in
the Lease, as amended hereby, shall remain as due and payable pursuant to the
provisions of the Lease, as amended hereby.


5.3
Building D Expansion Space From Building D Expansion Effective Date Through
Extended Termination Date. As of the Building D Expansion Effective Date, the
schedule of Base Rent payable with respect to the Building D Expansion Space
during the Building D Term is the following:



Months
Rentable Square Footage
Monthly Rate Per Square Foot
Monthly Base Rent
B.D.E.E.D. * - 12
110,876
$3.85
$426,872.60**
13 -24
110,876
$3.97
$440,177.72
25 -36
110,876
$4.09
$453,482.84
37 - 48
110,876
$4.21
$466,787.96
49 -60
110,876
$4.34
$481,201.84
61 -72
110,876
$4.47
$495,615.72
73 -84
110,876
$4.60
$510,029.60
85 -96
110,876
$4.74
$525,552.24
97 - 108
110,876
$4.88
$541,074.88
109 -120
110,876
$5.03
$557,706.28

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.


* "B.D.E.E.D." as set forth above means "Building D Expansion Effective Date."
At such time when the Building D Expansion Effective Date has been determined,
Landlord shall prepare a memorandum agreement setting forth the actual Building
D Expansion Effective Date, the Building D Termination Date and, if necessary, a
revised rent schedule.






--------------------------------------------------------------------------------




Should Tenant fail to execute and deliver such memorandum to Landlord within
thirty (30) business days after Landlord's request, the information set forth in
such memorandum provided by Landlord shall be conclusively presumed to be agreed
and correct.


** Notwithstanding anything in the Lease to the contrary, so long as Tenant is
not in default under the Lease, as amended hereby, Tenant shall be entitled to
an abatement of Base Rent with respect to the Building D Expansion Space in the
amount of $426,872.60 per month for the first seven (7) full calendar months
following the Building D Expansion Effective Date. The maximum total amount of
Base Rent abated with respect to the Building D Expansion Space in accordance
with the foregoing shall equal $2,988,108.20 (the "Building D Abated Base
Rent"). If Tenant defaults under the Lease, as amended hereby, at any time
during the Building D Term and fails to cure such default within any applicable
cure period under the Lease, and the Lease is thereafter terminated in
connection with such default, then all Building D Abated Base Rent shall
immediately become due and payable. In addition to the foregoing, if Tenant
defaults under the Lease, then Tenant's right to receive the Abated Base Rent
shall toll (and Tenant shall be required to pay Base Rent during such period of
any Tenant default) until Tenant has cured such default and at such time Tenant
shall be entitled to receive any unapplied Abated Base Rent until fully applied.
Only Base Rent shall be abated pursuant to this paragraph, as more particularly
described herein, and Tenant's Share of Expenses and Taxes and all other rent
and other costs and charges specified in the Lease, as amended hereby, shall
remain as due and payable pursuant to the provisions of the Lease, as amended
hereby.


5.4
Sublease Space From the Sublease Space Expansion Effective Date Through Extended
Termination Date. As of the Sublease Space Expansion Effective Date, the
schedule of Base Rent payable with respect to the Sublease Space for the balance
of the original Term and the Original Premises Extended Term is the following:



Period
Rentable Square Footage
Monthly Rate Per Square Foot
Monthly Base Rent
Sublease Space Expansion Effective Date - 2/14/20
17,364
$3.30
$57,301.20
2/15/20 -2/14/21
17,364
$3.40
$59,037.60
2/15/21 -2/14/22
17,364
$3.50
$60,774.00
2/15/22 -2/14/23
17,364
$3.61
$62,684.04
2/15/23 -2/14/24
17,364
$3.72
$64,594.08

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.


*Notwithstanding anything in the Lease to the contrary, so long as Tenant is not
in default under the Lease, as amended hereby, Tenant shall be entitled to an
abatement of Base Rent with respect to the Sublease Expansion Space in the
amount of $57,301.20 per month for the first six (6) full calendar months
following the Original Premises Extension Date. The maximum total amount of Base
Rent abated with respect to the Sublease Expansion Space in accordance with the
foregoing shall equal $343,807.20 (the "Sublease Space Abated Base Rent").
Provided, however, Tenant may elect to apply the Sublease Space Abated Base Rent
toward Base Rent applicable to the Sublease Space and due hereunder during the
calendar year 2019 so long as the amount of such abatement does not exceed the
Sublease Space Abated Base Rent as set forth in this paragraph. If Tenant
defaults under the Lease, as amended hereby, at any time during the Original
Premises Extended Term and fails to cure such default within any applicable cure
period under the Lease, and the Lease is thereafter terminated in connection
with such default, then all Sublease Space Abated Base Rent shall immediately
become due and payable. In addition to the foregoing, if Tenant defaults under
the Lease, then Tenant's right to receive the Abated Base Rent shall toll (and
Tenant shall be required to pay Base Rent during such period of any Tenant
default) until Tenant has cured such default and at such time Tenant shall be
entitled to receive any unapplied Abated Base Rent until fully applied. Only
Base Rent shall be abated pursuant to this paragraph, as more particularly
described herein, and Tenant's Share of Expenses and Taxes and all other rent
and other costs and charges specified in the Lease, as amended hereby, shall
remain as due and payable pursuant to the provisions of the Lease, as amended
hereby.


*At such time when the Sublease Space Expansion Effective Date has been
determined, Landlord shall prepare a memorandum agreement setting forth the
actual Sublease Space Expansion Effective Date




--------------------------------------------------------------------------------




and, if necessary, a revised rent schedule. Should Tenant fail to execute and
deliver such memorandum to Landlord within thirty (30) days after Landlord's
request, the information set forth in such memorandum provided by Landlord shall
be conclusively presumed to be agreed and correct.


5.5
Landlord's Buy-Out Option. The Original Premises Abated Base Rent, and the
Building D Abated Base Rent and the Sublease Space Abated Base Rent shall
collectively be referred to herein as the "Abated Base Rent." Notwithstanding
anything to the contrary set forth in the Lease or this Amendment, Landlord and
Tenant hereby agree that Landlord shall have the option (the "Buy-Out Option")
to require Tenant to pay to Landlord all or any portion of any Abated Base Rent
then remaining and allocable to Tenant pursuant to the terms and conditions of
this Amendment as of the date of Landlord's Buy-Out Notice (defined below) as
and when rent is payable pursuant to the Lease, subject to the terms and
conditions set forth below. To exercise Landlord's Buy­ Out Option, Landlord
shall (i) provide written notice to Tenant of such exercise (the "Buy-Out
Notice") at any time prior to the date all Abated Base Rent has been applied
under the terms of the Amendment (which Buy-Out Notice shall specify the date as
of which Tenant shall be required to pay the Base Rent that was otherwise abated
pursuant to this Section 5 above, provided that such date shall in no event be
less than ten (10) days after the date the Buy-Out Notice is tendered by
Landlord), and (ii) pay to Tenant an amount equal to the Abated Rent Purchase
Price (as defined below). In the event Landlord exercises its Buy-Out Option,
then notwithstanding anything to the contrary set forth in this Section 5,
effective as of the date specified in Landlord's Buy-Out Notice, Base Rent with
respect to the Premises to the extent stated in Landlord's Buy-Out Notice shall
no longer be abated pursuant to this Section 5 and shall be due and payable by
Tenant in accordance with this Amendment and the Lease. The amount of Base Rent
that Tenant is not obligated to pay or will not be obligated to pay with respect
to the portion of the period remaining during which Tenant is entitled to abated
rent as set forth in this Section 5 as of the date of Landlord's Buy-Out Notice
shall be sometimes referred to hereafter as a "Remaining Abated Rent Amount." As
used herein, "Abated Rent Purchase Price" shall mean the present value of the
Remaining Abated Rent Amount that is then remaining as of the date of Landlord's
Buy-Out Notice, discounted at an annual discount rate equal to five percent
(5%). In the event Landlord elects to exercise its Buy-Out Option, the Abated
Rent Purchase Price shall be paid on or prior to the date set forth in the
Buy-Out Notice for Tenant's payment of Base Rent. Notwithstanding the foregoing,
Landlord shall have the right, at any time following delivery of the Buy-Out
Notice but prior to the payment of the Abated Rent Purchase Price, to rescind
all or any portion of the Buy-Out Notice, in which event the terms of Section 5
shall continue to apply to the portion of abated rent so rescinded and Landlord
shall have no further obligation to pay the Abated Rent Purchase Price to Tenant
hereunder. In addition, in the event that Tenant is in default at any time
following Landlord's Buy-Out Notice, Landlord shall have no further obligation
to pay the Abated Rent Purchase Price to Tenant hereunder and if Tenant defaults
under this Amendment or the Lease at any time during the Term and fails to cure
such default within any applicable cure period under the Lease, then the Abated
Rent Purchase Price paid to Tenant hereunder shall immediately become due and
payable. Following Tenant's written request, and at Tenant's sole cost and
expense, if, in connection with Landlord's exercise of the Buy­ Out Option,
Tenant elects to formally contest any related applicable tax or other such
assessment charged to Tenant as a result of the payment to Tenant of the Abated
Rent Purchase Price, Landlord shall reasonably cooperate in good faith with
Tenant in its efforts to contest any such taxes or assessment and in such event,
Tenant shall within thirty (30) days of delivery of Landlord's written request
therefor reimburse Landlord for all of its reasonable and actual out of pocket
costs and expenses incurred in connection with such cooperation; provided
however, in any event Tenant, not Landlord, shall be liable for any such taxes
and assessments arising in connection with Tenant's receipt of the Abated Rent
Purchase Price.



6.
Security Deposit. Landlord currently is holding the sum of $1,769,214.97 as a
security deposit pursuant to the terms of the Lease, as amended. Provided Tenant
is in compliance with the Lease, upon Tenant's execution hereof, Landlord shall
return to Tenant the sum equal to the amount of the security deposit then held
by Landlord under the Lease in excess of one million dollars ($1,000,000.00)
estimated to be $769,214.97, and, accordingly, simultaneous with the execution
hereof, the Security Deposit is decreased from $1,769,214.97 to $1,000,000.00,
to be held by Landlord as provided under Article 6 of the Original Lease, as
amended by Section 9.5 of the Second Amendment and Section 6 of the Fourth
Amendment, as security for payment of rent and the performance of the other
terms and conditions of the Lease by Tenant.



7.
Tenant's Share. For the period commencing with the Building D Expansion
Effective Date and ending on the Building D Termination Date, Tenant's Share for
the Building D Expansion Space is 100% of Building D and 29.30% of the Property.
For the period commencing with the Sublease Space Expansion Effective Date and
ending on the Original Premises Extended Termination Date, Tenant's Share for
the Sublease Space is 34.24% of the Building A and 4.59%





--------------------------------------------------------------------------------




of the Property. Accordingly, as of the Sublease Space Expansion Effective Date
Tenant's Share for the Building D Expansion Space, the Original Premises and the
Sublease Space is, collectively, 82.02% of the Prope1ty.


8.
Additional Rent.



8.1
Original Premises for the Extended Term. For the period commencing with the
Original Premises Extension Date and ending on the Original Premises Extended
Terminatio Date, Tenant shall pay all additional rent payable under the Lease,
including Tenant's Share of Expenses and Taxes applicable to the Original
Premises, in accordance with the terms of the Lease, as amended hereby.



8.2
Sublease Space from Sublease Expansion Effective Date Through the Original
Premises Extended Termination Date. For the period commencing with the Sublease
Expansion Effective Date and ending on the Original Premises Extended
Termination Date, Tenant shall pay all additional rent payable under the Lease,
including Tenant's Share of Expenses and Tmrns applicable to the Sublease Space,
in accordance with the terms of the Lease, as amended hereby.



8.3
Building D Expansion Space From Building D Expansion Effective Date Through
Extended Termination Date. For the period commencing with the Building D
Expansion Effective Date and ending on the Building D Termination Date, Tenant
shall pay for Tenant's Share of Expenses and Taxes applicable to the Building D
Expansion Space in accordance with the terms of the Lease, as amended hereby.



8.4
Expenses. Expenses for the Project (including the Original Premises, the
Sublease Space and the Building D Expansion Space) shall include a management
fee (as provided for in Section B.2 of Exhibit E to the Original Lease),
provided, however, in no event shall Tenant's Share of the management fees for
the Project (expressed as a percentage of gross receipts for the Project) exceed
two and one-half percent (2.5%) of such gross receipts (provided that any period
of abated rent or other such concessions shall be adjusted to full rents and
other sums due at the Project for purposes of this Section 8.4 only



9.
Building Improvements.



9.1
Landlord's Responsibility for Improvements to Building D Expansion Space.
Landlord shall pe1fo11n improvements to the Building D Expansion Space (the
"Landlord Work") in accordance with the terms of Exhibit B attached hereto. To
the extent assignable, Landlord shall assign to Tenant a right to enforce for a
period of up to one (1) year the warranties and guarantees issued by the
contractor who constructs the electrical, plumbing, mechanical, and heating,
ventilation and air conditioning systems of the Building D Expansion Space
installed as part of the Landlord Work (except to the extent such warranties
and/or guaranties pertain to any repair and maintenance obligations of Landlord
as set forth in the Lease, if any, and to the extent the assignment of any such
right adversely impact's Landlord's rights under such warranties and/or
guarantees or the overall value of such warranties and/or guarantees); provided,
however, that to the extent that Tenant is prohibited by law from enforcing such
warranties or guarantees, or if Tenant's enforcement of any such warranties
and/or guarantees would adversely impact Landlord's rights thereunder or the
overall value of such warranties and/or guarantees, Landlord shall, on Tenant's
behalf and at no additional cost to Landlord, make efforts to diligently and
reasonably enforce such warranties and guarantees. In the event that any of
Landlord's contractors fails to respond within a reasonable period of time to
Tenant's efforts to enforce any such Tenant's assigned rights under any warranty
or guarantee after Tenant has diligently pursued such enforcement, Landlord
shall make commercially reasonable efforts to assist in such enforcement
efforts.



9.2
Tenant's Responsibility for Improvements to Building D Expansion Space. Tenant
shall perform improvements to the Building D Expansion Space (the "Tenant Work")
in accordance with the terms of Exhibit C attached hereto and Tenant shall be
entitled to an improvement allowance in connection with such work as more fully
described in Exhibit C.



9.3
Tenant's Responsibility for Other Building Improvements. Tenant shall perform
improvements to the Original Premises and the Sublease Space (the "Campus Tenant
Work") in accordance with the terms of Exhibit C attached hereto and Tenant
shall be entitled to an improvement allowance in connection with such work as
more fully described in Exhibit C.



10.
Signage.





--------------------------------------------------------------------------------






10.1
Building D Signage.



10.1.1
Subject to the terms and conditions of this Section 10, Tenant shall be entitled
to one (1) tenant identification sign to be located on Building D adjacent to
the entrance and one (1) tenant identification sign located on Building D that
shall be visible from Highway 92 (collectively, the "Building D Signage"). The
exact location of the Building D Signage shall be subject to all applicable Laws
and Landlord's prior written approval, which approval shall not be unreasonably
withheld. Such right to the Building D Signage is subject to the following terms
and conditions: (a) Tenant shall submit plans and drawings for the Building D
Signage to Landlord and to the City of San Mateo and to any other public
authorities having jurisdiction and shall obtain written approval from Landlord,
Landlord's approval not to be unreasonably withheld, and each such jurisdiction
prior to installation, and shall fully comply with all applicable Laws; (b)
Tenant shall, at Tenant's sole cost and expense, design, construct and install
the Building D Signage; (c) the size, color and design of the Building D Signage
shall be subject to Landlord's prior written approval, which approval shall not
be unreasonably withheld; and (d) Tenant shall maintain the Building D Signage
in good condition and repair, and all costs of maintenance and repair shall be
borne by Tenant. Maintenance shall include, without limitation, cleaning.
Notwithstanding the foregoing, Tenant shall not be liable for any fee in
connection with Tenant's right to display the Building D Signage in accordance
with the Lease. At Landlord's option, Tenant's right to the Building D Signage
may be revoked and terminated upon occurrence of any of the following events:
(i) Tenant shall be in default under the Lease for more than sixty (60) days
beyond any applicable cure period; (ii) Tenant or an assignee following a
Permitted Transfer leases less than 100% of Building D and occupies less than
fifty percent (50%) of Building D; or (iii) the Lease, as amended hereby, shall
terminate or otherwise no longer be in effect.



10.1.2
Upon the expiration or earlier termination of the Lease, as amended hereby, or
at such other time that Tenant's signage rights are terminated pursuant to the
terms hereof, if Tenant fails to remove the Building D Signage and repair the
Building D in accordance with the terms of the Lease, as amended hereby,
Landlord shall cause the Building D Signage to be removed from Building D and
Building D to be repaired and restored to the condition which existed prior to
the installation of



the Building D Signage (including, if necessary, the replacement of any precast
concrete panels), ordinary wear and tear and damage due to casualty and
condemnation excepted, all at the sole cost and expense of Tenant and otherwise
in accordance with the Lease, as amended hereby, without further notice from
Landlord. Notwithstanding anything to the contrary contained in the Lease, as
amended hereby, Tenant shall pay all costs and expenses for such removal and
restoration within thirty (30) days following delivery of an invoice therefor.
Other than in connection with an assignment that is a Permitted Transfer, the
rights provided in this Section 10.1 shall be non-transferable unless otherwise
agreed by Landlord in writing in its reasonable discretion.


10.2
Monument Sign.



10.2.1
So long as (a) Tenant is not in default under the terms of the Lease for more
than sixty (60) days beyond applicable notice and cure periods; (b) Tenant or an
assignee following a Permitted Transfer is in occupancy of no less than fifty
percent (50%) of the entire Building D Expansion Space; and (c) Tenant has not
assigned the Lease or sublet the Building D Expansion Space other than in
connection with a Permitted Transfer, Tenant shall have the nonexclusive right
to have its name listed on the shared monument sign for Building D (the
"Monument Sign"), subject to the terms of this Section 10.2. So long as Tenant
leases 100% of Building D, the Monument Sign shall be exclusive to Tenant. The
design, size and color of Tenant's signage with Tenant's name to be included on
the Monument Sign, and the manner in which it is attached to the Monument Sign,
shall comply with all applicable Laws and shall be subject to the approval of
Landlord, Landlord's approval not to be unreasonably withheld, and any
applicable governmental authorities. Landlord reserves the right to withhold
consent to any sign that, in the reasonable judgment of Landlord, is not
harmonious with the design standards of Building D and Monument Sign. Landlord
shall have the right to require that all names on the Monument Sign be of the
same size and style. Tenant must obtain Landlord's written consent (which
consent shall not be unreasonably withheld) to any proposed signage and
lettering





--------------------------------------------------------------------------------




prior to its fabrication and installation. To obtain Landlord's consent, Tenant
shall submit design drawings to Landlord showing the type and sizes of all
lettering; the colors, finishes and types of materials used; and (if applicable
and Landlord consents in its sole discretion) any provisions for illumination.
Although the Monument Sign will be maintained by Landlord, Tenant shall pay its
proportionate share of the cost of any maintenance and repair associated with
the Monument Sign. In the event that additional names are listed on the Monument
Sign, all future costs of maintenance and repair shall be prorated between
Tenant and the other parties listed on such Monument Sign.


10.2.2
Tenant's name on the Monument Sign shall be designed, constructed, installed,
insured, maintained, repaired and removed from the Monument Sign all at Tenant's
sole risk, cost and expense. Tenant, at its cost, shall be responsible for the
maintenance, repair or replacement of Tenant's signage on the Monument Sign,
which shall be maintained in a manner reasonably satisfactory to Landlord.



10.2.3
Upon the expiration or earlier termination of the Lease, as amended hereby, or
if during the Building D Term (and any extensions thereof) (a) Tenant is in
default under the terms of the Lease for more than sixty (60) days after the
expiration of applicable cure periods; (b) Tenant leases less than fifty percent
(50%) of the entire Building D Expansion Space; or (c) Tenant assigns the Lease
(other than to a Permitted Transferee), then Tenant's rights granted herein will
terminate and Landlord may remove Tenant's name from the Monument Sign at
Tenant's sole cost and expense and restore the Monument Sign to the condition it
was in prior to installation of Tenant's signage thereon, ordinary wear and tear
and damage due to casualty and condemnation excepted. The cost of such removal
and restoration shall be payable as additional rent within thirty (30) days of
Landlord's written demand accompanied by a documented invoice therefor. Landlord
may, at anytime during the Term (or any extension thereof) when Tenant is not
the sole Tenant in the Building D Expansion Space, upon five (5) days prior
written notice to Tenant, relocate the position of Tenant's name on the Monument
Sign. The cost of such relocation of Tenant's name shall be at the cost and
expense of Landlord.



10.2.4
The rights provided in this Section 10.2 shall be non-transferable other than to
an assignee as part of a Permitted Transfer unless otherwise agreed by Landlord
in writing in its sole discretion.



11.
Backup Generator.



11.1
Tenant, subject to Landlord's review and approval of Tenant's plans therefor,
shall have the right to install a 750 kW/500 gallon diesel tank kilowatt
supplemental generator (the "Generator") and an above ground fuel tank (the
"Tank") to provide emergency additional electrical capacity to the Building D
Expansion Space during the Building D Term. Tenant's plans for the Generator and
the Tank shall include a secondary containment system to protect against and
contain any release of hazardous materials. The Generator and the Tank shall be
placed at the location reasonably proximate to Building D, such location to be
mutually and reasonably agreed to by Landlord and Tenant (the "Generator Area").
Notwithstanding the foregoing, Tenant's right to install the Generator and the
Tank shall be subject to Landlord's reasonable approval of the manner in which
the Generator and the Tank is installed, the manner in which any fuel pipe is
installed, the manner in which any ventilation and exhaust systems are
installed, the manner in which any cables are run to and from the Generator to
the Building D Expansion Space and the measures that will be taken to eliminate
any vibrations or sound disturbances from the operation of the Generator,
including, without limitation, any necessary two (2) hour rated enclosures or
sound installation. Landlord shall have the right to require an acceptable
enclosure to hide or disguise the existence of the Generator and the Tank and to
minimize any adverse effect that the installation of the Generator and the Tank
may have on the appearance of the Building D. Tenant shall be solely responsible
for obtaining all necessary governmental and regulatory approvals and for the
cost of installing, operating, maintaining and removing the Generator and the
Tanlk. Tenant shall not install or operate the Generator or the Tank until
Tenant has obtained and submitted to Landlord copies of all required
governmental permits, licenses and authorizations necessary for the installation
and operation of the Generator and the Tank. In addition to, and without
limiting Tenant's obligations under the Lease, Tenant shall comply with all
applicable environmental and fire prevention Laws pertaining to Tenant's use of
the Generator Area. Tenant shall also be responsible for the cost of all
utilities consumed in the operation of the Generator and the Tank.



11.2
Tenant shall be responsible for assuring that the installation, maintenance,
operation and removal of the Generator and the Tank shall in no way damage any
portion of the Building D. To the maximum extent





--------------------------------------------------------------------------------




permitted by Laws, the Generator and the Tank and all appurtenances in the
Generator Area shall be at the sole risk of Tenant, and Landlord shall have no
liability to Tenant if the Generator, the Tank or any appurtenances
installations are damaged for any reason. Tenant agrees to be responsible for
any damage caused to the Building D in connection with the installation,
maintenance, operation or removal of the Generator. In addition, in accordance
with the terms of Article 14 of the Original Lease, except to the extent caused
by Landlord's gross negligence or willful misconduct, Tenant shall indemnify,
defend and hold Landlord and the Landlord Patties harmless from all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including,
without limitation, reasonable architects' and attorneys' fees (if and to the
extent permitted by Laws), which may be imposed upon, incurred by, or asse1ted
against Landlord or any of the Landlord Patties in connection with the
installation, maintenance, operation or removal of the Generator and the Tan1c,
including, without limitation, any environmental and hazardous materials claims.
In addition to, and without limiting Tenant's obligations under the Lease,
Tenant covenants and agrees that the installation and use of the Generator and
the Tank and appurtenances shall not adversely affect the insurance coverage for
the Building D. If for any reason, the installation or use of the Generator, the
Tan1c and/or the appurtenances shall result in an increase in the amount of the
premiums for such coverage, then Tenant shall be liable for the full amount of
any such increase.


11.3
Tenant shall be responsible for the installation, operation, cleanliness,
maintenance and removal of the Generator and the Tan1c and the appurtenances,
all of which shall remain the personal property of Tenant, and shall be removed
by Tenant at its own expense at the expiration or earlier termination of the
Lease. Tenant shall repair any damage caused by such removal, including the
patching of any holes to match, as closely as possible, the color surrounding
the area where the Generator, Tan1c and appurtenances were attached. Such
maintenance and operation shall be performed in a manner to avoid any
unreasonable interference with any other tenants or Landlord. Tenant shall take
the Generator Area "as is" in the condition in which the Generator Area is in as
of the Building D Delivery Date, without any obligation on the part of Landlord
to prepare or construct the Generator Area for Tenant's use or occupancy.
Without limiting the foregoing, Landlord makes no warranties or representations
to Tenant as to the suitability of the Generator Area for the installation and
operation of the Generator or the Tan1c. Tenant shall have no right to make any
chat1ges, alterations, additions, decorations or other improvements to the
Generator Area without Landlord's prior written consent, which consent shall not
be unreasonably withheld. Tenant agrees to maintain the Generator and the Tank,
including without limitation, any enclosure installed around the Generator and
the Tank in good condition and repair. Tenant shall be responsible for
performing any maintenance and improvements to any enclosure surrounding the
Generator and the Tank so as to keep such enclosure in good condition.



11.4
Tenant, upon prior notice to Landlord and subject to the rules and regulations
enacted by Landlord, shall have access to the Generator and the Tan1c and its
surrounding area for the purpose of installing, repairing, maintaining and
removing the Generator and the Tan1c



11.5
Tenant shall be permitted to use the Generator Area solely for the maintenance
and operation of the Generator and the Tank, and the Generator, Tan1c and
Generator Area are solely for the benefit of Tenant. All electricity generated
by the Generator may only be consumed by Tenant in the Building D Expansion
Space. Landlord shall have no obligation to provide any services, including,
without limitation, electric current, to the Generator Area.



11.6
Tenant shall have no right to sublet the Generator Area or except with respect
to an assignee following a Permitted Transfer.



11.7
Notwithstanding anything to the contrary contained herein, if at any time during
the Building D Term Landlord determines in its reasonable business judgment
following reasonable investigation, that the Generator, Tan1c and/or any
appurtenances cause or may reasonably cause a dangerous condition at the
Project, then Tenant shall, upon notice from Landlord, cease any further
operation of the Generator and Tan1c until Tenant demonstrates to Landlord's
reasonable satisfaction that such dangerous condition has been rectified.



11.8
During the Building D Term (as the same may be extended), Tenant shall not be
obligated to pay Landlord any Additional Rent or fee for the use of the
Generator Area.



12.
Assignment and Subletting. The terms and conditions of Article 12 (Assignment
and Subletting) of the Original Lease shall apply to the Building D Expansion
Space, provided, however, if (i) Tenant assigns the Lease, as amended





--------------------------------------------------------------------------------




hereby, Landlord shall have the right to terminate the Lease, as amended hereby,
with respect to the entirety of the Premises, or (ii) Tenant subleases all or
substantially all of the Building D Expansion Space, Landlord shall have the
right to terminate the Lease, as amended hereby, with respect to all or the
p01iion of the Building D Expansion Space that Tenant is proposing to sublet.
Moreover, Section 12(B) of the Original Lease shall be modified by deleting
clause (3) and substituting the following therefor: "(3) if Tenant is assigning
this Lease or is subleasing the entirety of fifty percent (50%) or more of the
Premises located in one of the Buildings then constituting the Premises for a
term exceeding more than half of the then remaining Term of the Lease with
respect to the subject Building(s), exercise its right to terminate the Lease
with respect to the portion of the Premises that Tenant is proposing to assign
or sublet."


13.
Roof Space For Dish/Antenna.



13.1
During the initial Building D Term and any extension thereof, Tenant shall have
the right to lease space on the roof of Building D for the purpose of installing
(in accordance with A1iicle 9 of the Original Lease), operating and maintaining
a dish/antenna or other communication device (the "Dish/Antenna") to be approved
by Landlord, such approval not to be unreasonably withheld, conditioned or
delayed. The location of the space on the roof designated by Landlord to be
leased by Tenant is referred to herein as the "Roof Space". Landlord reserves
the right to relocate the Roof Space as reasonably necessary during Building D
Term at Landlord's sole cost and expense (except to the extent such relocation
is required due to Tenant's use or occupancy of the Premises). Landlord's
designation shall take into account Tenant's use of the Dish/Antenna.
Notwithstanding the foregoing, Tenant's right to install the Dish/Antenna shall
be subject to the approval rights of Landlord and Landlord's architect and/or
engineer with respect to the plans and specifications of the Dish/Antenna, the
size of the Dish/Antenna, the manner in which the Dish/Antenna is attached to
the roof of Building D and the manner in which any cables are run to and from
the Dish/Antenna. The precise specifications and a general description of the
Dish/Antenna, or any replacements thereof, along with all documents Landlord
reasonably requires to review the installation of the Dish/Antenna (the "Plans
and Specifications") shall be submitted to Landlord for Landlord's written
approval, such approval not to be unreasonably withheld, no later than twenty
(20) days before Tenant c01mnences to install the Dish/Antenna. Tenant shall be
solely responsible for obtaining and maintaining all necessary governmental and
regulatory approvals and for the cost of installing, operating, maintaining and
removing the Dish/Antenna. Tenant shall notify Landlord upon completion of the
installation of the Dish/Antenna. If Landlord determines that the Dish/Antenna
equipment does not comply with the approved Plans and Specifications, that
Building D has been damaged during installation of the Dish/Antenna or that the
installation was defective, Landlord shall notify Tenant of any noncompliance or
detected problems and Tenant immediately shall cure the defects. If the Tenant
fails to immediately cure the defects, Tenant shall pay to Landlord upon demand
the cost, as reasonably determined by Landlord, of correcting any defects and
repairing any damage to Building D caused by such installation. If at any time
Landlord, in its reasonable discretion, deems it necessary, Tenant shall provide
and install, at Tenant's sole cost and expense, appropriate aesthetic screening,
reasonably satisfacto1y to Landlord, for the Dish/Antenna (the "Aesthetic
Screening").



13.2
Landlord agrees that Tenant, upon reasonable prior written notice to Landlord,
shall have access to the roof of Building D and the Roof Space for the purpose
of installing, maintaining, repairing and removing the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, all of which shall be
performed by Tenant or Tenant's authorized representative or contractors, which
shall be approved by Landlord, such approval not to be unreasonably withheld, at
Tenant's sole cost and risk. It is agreed, however, that only authorized
engineers, employees or properly authorized contractors of Tenant, FCC (defined
below) inspectors, or persons under their direct supervision will be permitted
to have access to the roof of Building D and the Roof Space. Tenant further
agrees to exercise firm control over the people requiring access to the roof of
Building D and the Roof Space in order to keep to a minimum the number of people
having access to the roof of Building D and the Roof Space and the frequency of
their visits. It is further understood and agreed that the installation,
maintenance, operation and removal of the Dish/Antenna, the appurtenances and
the Aesthetic Screening, if any, is not permitted to damage Building D or the
roof thereof, or interfere with the use of Building D and roof by Landlord.
Tenant agrees to be responsible for any damage caused to the roof or any other
part of Building D, which may be caused by Tenant or any Tenant Party.



13.3
Tenant agrees to install and maintain only equipment of types and frequencies
which will not cause unreasonable interference to Landlord or any other tenant
of Building D. In the event Tenant's equipment causes such interference, Tenant
will change the frequency on which it transmits and/or receives and take





--------------------------------------------------------------------------------




any other steps necessary to eliminate the interference. If said interference
cannot be eliminated within a reasonable period of time, in the reasonable
judgment of Landlord, then Tenant agrees to remove the Dish/Antenna from the
Roof Space. Landlord shall make c01mnercially reasonable efforts to ensure that
any new equipment installed on the roofs by other tenants or users does not have
frequencies which causes unreasonable interference to Tenant's Dish/Antenna.
Tenant shall, at its sole cost and expense, and at its sole risk, install,
operate and maintain the Dish/Antenna in a good and workmanlike manner, and in
compliance with all Building D, electric, communication, and safety codes,
ordinances, standards, Laws and requirements, now in effect or hereafter
promulgated, of the Federal Government, including, without limitation, the
Federal Communications Commission (the "FCC"), the Federal Aviation
Administration ("FAA") or any successor agency of either the FCC or FAA having
jurisdiction over radio or telecommunications, and of the state, city and county
in which Building D is located. Landlord and its agents assume no responsibility
for the licensing, operation and/or maintenance of Tenant's equipment. Tenant
has the responsibility of carrying out the terms of its FCC license in all
respects. The Dish/Antenna shall be connected to Landlord's power supply in
strict compliance with all applicable Building D, electrical, fire and safety
codes. Neither Landlord nor any Landlord Party shall be liable to Tenant for any
stoppages or shortages of electrical power furnished to the Dish/Antenna or the
Roof Space because of any act, omission or requirement of the public utility
serving Building D, or the act or omission of any other tenant, invitee or
licensee or their respective agents, employees or contractors, or for any other
cause beyond the reasonable control of Landlord, and Tenant shall not be
entitled to any rental abatement for any such stoppage or shortage of electrical
power. Except to the extent caused by Landlord's gross negligence or willful
misconduct, neither Landlord nor any Landlord Party shall have any
responsibility or liability for the conduct or safety of any of Tenant's
representatives, repair, maintenance and engineering personnel while in or on
any part of Building D or the Roof Space.


13.4
The Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, shall
remain the personal property of Tenant, and shall be removed by Tenant at its
own expense at the expiration or earlier termination of the Lease or Tenant's
right to possession hereunder. Tenant shall repair any damage caused by such
removal, including the patching of any holes to match, as closely as possible,
the color surrounding the area where the equipment and appurtenances were
attached. Tenant agrees to maintain all of the Tenant's equipment placed on or
about the roof or in any other part of Building D in proper operating condition
and maintain same in satisfactory condition as to appearance and safety in
La11dlord's reasonable discretion. Such maintenance and operation shall be
performed in a mam1er to avoid any interference with any other tenants or
Landlord. Tenant agrees that at all times during Building D Term, it will keep
the roof of Building D and the Roof Space free of all trash or waste materials
produced by Tenant or the Tenant Entities.



13.5
In light of the specialized nature of the Dish/Antenna, Tenant shall be
permitted to utilize the services of its choice for installation, operation,
removal and repair of the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, subject to the reasonable approval of Landlord.
Notwithstanding the foregoing, Tenant must provide Landlord with prior written
notice of any such installation, removal or repair and coordinate such work with
Landlord in order to avoid voiding or otherwise adversely affecting any
warranties granted to Landlord with respect to the roof. If necessary, Tenant,
at its sole cost and expense, shall retain any contractor having a then existing
warranty in effect on the roof to perform such work (to the extent that it
involves the roof), or, at Tenant's option, to perform such work in conjunction
with Tenant's contractor. In the event the Landlord contemplates roof repairs
that could affect Tenant's Dish/Antenna, or which may result in an interruption
of the Tenant's telecommunication service, Landlord shall formally notify Tenant
in writing at least thirty (30) days in advance (except in cases of an
emergency) prior to the commencement of such contemplated work in order to allow
Tenant to make other arrangements for such service.



13.6
Tenant shall not allow any provider of telecommunication, video, data or related
services ("Communication Services") to locate any equipment on the roof of
Building D or in the Roof Space for any purpose whatsoever, nor may Tenant use
the Roof Space and/or Dish/Antenna to provide Communication Services to an
unaffiliated tenant, occupant or licensee of another Building D, or to
facilitate the provision of Communication Services on behalf of another
Co1mnunication Services provider to an unaffiliated tenant, occupant or licensee
of Building D or any other Building D. Tenant specifically acknowledges and
agrees that the terms and conditions of Article 14 of the Original Lease shall
apply with full force and effect to the Roof Space and any other portions of the
roof accessed or utilized by Tenant, its representatives, agents, employees or
contractors.



13.7
If Tenant defaults under any of the terms and conditions of this Section or the
Lease, and Tenant fails to cure said default within the time allowed by Article
19 of the Original Lease, Landlord shall be permitted to exercise all remedies
provided under the terms of the Lease, as amended hereby, including removing the
Dish/





--------------------------------------------------------------------------------




Antenna, the appurtenances and the Aesthetic Screening, if any, and restoring
Building D and the Roof Space to the condition that existed prior to the
installation of the Dish/Antenna, the appurtenances and the Aesthetic Screening,
if any. If Landlord removes the Dish/Antenna, the appurtenances and the
Aesthetic Screening, if any, as a result of an uncured default, Tenant shall be
liable for all costs and expenses Landlord incurs in removing the Dish/Antenna,
the appurtenances and the Aesthetic Screening, if any, and repairing any damage
to Building D, the roof of Building D and the Roof Space caused by the
installation, operation or maintenance of the Dish/Antenna, the appurtenances,
and the Aesthetic Screening, if any. Tenant's rights pursuant to this Section 13
are personal to the named Tenant and any assignee following a Permitted Transfer
and assignees or subtenants consented to by Landlord pursuant to Article 12 of
the Original Lease, and are not otherwise transferable.


14.
Renewal Options. Section 34 of the Original Lease is hereby deleted and shall be
of no further force or effect



14.1
The Campus Renewal Option. Provided that (a) the Lease, as amended hereby, is in
full force and effect, (b) Tenant is not and has not in the immediately
preceding twelve (12) month period been in default under any of the other terms
and conditions of the Lease, as amended hereby, beyond any applicable notice and
cure periods at the time of notification or commencement, and (c) subject to the
terms and conditions of this Amendment, then Tenant shall have one (1) option to
extend the term of the Lease, as amended hereby (the "Campus Renewal Option")
for a term of five (5) years (the "Campus Renewal Term"), for (x) the entirety
of The Campus, or (y) the entirety of the square footage of Buildings E and F of
the Project (for a total square footage of approximately 82,657 rentable square
feet, as of the date of this Amendment), on the same terms and conditions set
f01ih in the Lease, as amended hereby, except as modified by the terms,
covenants and conditions as set forth below:



14.1.1
If Tenant elects to exercise the Campus Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is four
hundred fifty (450) days prior to the expiration of the Original Premises
Extended Term, as amended hereby, but no later than the date which is three
hundred and sixty five (365) days prior to the expiration of the Original
Premises Extended Term. If Tenant fails to provide such notice, Tenant shall
have no further or additional right to extend or renew the term of the Lease.



14.1.2
The Base Rent in effect at the expiration of the Original Premises Extended Term
shall be adjusted to reflect the Prevailing Market (defined below) rate.
Landlord shall advise Tenant of the new Base Rent for Building E and F or the
Campus, as the case may be, no later than thirty (30) days after Landlord's
receipt of Tenant's exercise of its Campus Renewal Option under this Section
14.1. Said notification of the new Base Rent may include a provision for its
adjustment to provide for a change in the Prevailing Market rate between the
time of notification and the commencement of the Campus Renewal Term.



14.1.3
If Tenant and Landlord are unable to agree on a mutually acceptable Base Rent
for the Campus Renewal Term not later than sixty (60) days prior to the
expiration of the then-current Term, then Landlord and Tenant, within five (5)
days after such date, shall each simultaneously submit to the other, in a sealed
envelope, its good faith estimate of the Prevailing Market rate for the Building
E and F or the Campus, as the case may be, during the Campus Renewal Term
(collectively referred to as the "Estimates"). If the higher of such Estimates
is not more than one hundred five percent (105%) of the lower of such Estimates,
then the Prevailing Market rate shall be the average of the two Estimates. If
the Prevailing Market rate is not established by the exchange of Estimates,
then, within seven (7) days after the exchange of Estimates, Landlord and Tenant
shall each select a commercial real estate appraiser to determine which of the
two Estimates most closely reflects the Prevailing Market rate for the Premises
during the Renewal Term. Each commercial real estate appraiser so selected shall
be certified as an MAI appraiser or as an ASA appraiser and shall have had at
least five (5) years experience within the previous ten (10) years as a real
estate appraiser working in San Mateo, California, with working knowledge of
current rental rates and practices. For purposes hereof, an "MAI" appraiser
means an individual who holds an MAI designation conferred by, and is an
independent member of, the American Institute of Real Estate Appraisers (or its
successor organization, or in the event there is no successor organization, the
organization and designation most similar), and an "ASA" appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor





--------------------------------------------------------------------------------




organization, or, in the event there is no successor organization, the
organization and designation most similar).


14.1.4
Landlord's and Tenant's appraisers shall work together in good faith to agree
upon which of the two Estimates most closely reflects the Prevailing Market rate
for the Premises. The Estimate chosen by such appraisers shall be binding on
both Landlord and Tenant. If either Landlord or Tenant fails to appoint an
appraiser within the seven (7) day period referred to above, the appraiser
appointed by the other party shall be the sole appraiser for the purposes
hereof. If the two appraisers cannot agree upon which of the two Estimates most
closely reflects the Prevailing Market rate within twenty (20) days after their
appointment, then, within ten (10) days after the expiration of such twenty (20)
day period, the two appraisers shall select a third appraiser meeting the
aforementioned criteria. Once the third appraiser (i.e., the arbitrator) has
been selected as provided for above, then, as soon thereafter as practicable but
in any case within fourteen (14) days, the arbitrator shall make his or her
determination of which of the two Estimates most closely reflects the Prevailing
Market rate and such Estimate shall be binding on both Landlord and Tenant as
the Prevailing Market rate for the Campus, or the entirety of Buildings E and F,
as the case may be. If the arbitrator believes that expert advice would
materially assist him or her, he or she may retain one or more qualified persons
to provide such expert advice. The patties shall share equally in the costs of
the arbitrator and of any experts retained by the arbitrator. Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert.



14.1.5
If the Campus Renewal Option is validly exercised or if Tenant fails to validly
exercise the Campus Renewal Option, Tenant shall have no further right to extend
the Original Premises Extended Tenn.



14.1.6
For purposes of this Campus Renewal Option (and the Building D Renewal Option),
"Prevailing Market" shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises and buildings comparable to the Buildings in
the same rental market in the San Mateo and Foster City, California, area as of
the date the Campus Renewal Term is to commence, taking into account the
specific provisions of the Lease, as amended hereby, which will remain constant,
(B) any material economic differences between the te1ms of the Lease, as amended
hereby, and any comparison lease or amendment, such as rent abatements,
construction costs and other concessions and the manner, if any, in which the
landlord under any such lease is reimbursed for operating expenses and taxes,
and (C) tenant improvement allowances, free rent or other allowances or
concessions typically offered to attract new tenants to the Project or
comparable office buildings. The determination of Prevailing Market shall also
take into consideration any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under the Lease, as
amended hereby.



14.1.7
If the Prevailing Market rent has not been determined by the commencement date
of the Campus Renewal Term, Tenant shall pay monthly installments of rent upon
the terms and conditions in effect during the last month of the Original
Premises Extended Te1m until such time as the Prevailing Market rate has been
determined. Upon such determination, the annual Rent and monthly installments of
Rent for the Campus Premises shall be retroactively adjusted to the commencement
of the Campus Renewal Term.



14.2
Building D Renewal Option. Provided that (a) the Lease, as amended hereby, is in
full force and effect, (b) Tenant is not and has not been in the immediately
preceding twelve (12) month period in default under any of the other terms and
conditions of the Lease, as amended hereby, beyond any applicable notice and
cure periods at the time of notification or c01mnencement, (c) subject to the
terms and conditions of this Amendment, and (d) Tenant has exercised the Campus
Renewal Option as set forth in Section 14.1 above or Tenant has otherwise
extended the term of the Lease with respect to the entirety of The Campus for a
term of five (5) or more years, then Tenant shall have one (1) option to extend
the term of the Lease, as amended hereby (the "Building D Renewal Option") for a
term of five (5) years (the "Building D Renewal Term"), for the entirety of
Building D, on the same terms and conditions set forth in the Lease, as amended
hereby, except as modified by the terms, covenants and conditions as set





--------------------------------------------------------------------------------




forth below:


14.2.1
If Tenant elects to exercise the Building D Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is four
hundred fifty (450) days prior to the expiration of the Building D Term, as
amended hereby, but no later than the date which is three hundred and sixty five
(365) days prior to the expiration of the Building D Term. If Tenant fails to
provide such notice, Tenant shall have no further or additional right to extend
or renew the term of the Lease.



14.2.2
The Base Rent in effect at the expiration of the Building D Term shall be
adjusted to reflect the Prevailing Market rate (as defined above in Section
14.1.6). Landlord shall advise Tenant of the new Base Rent for the Building D
Expansion Space no later than thirty (30) days after Landlord's receipt of
Tenant's written exercise of its Building D Renewal Option under this Section
14.2. Said notification of the new Base Rent may include a provision for its
escalation to provide for a change in the Prevailing Market rate between the
time of notification and the commencement of Building D Renewal Term.



14.2.3
If Tenant and Landlord are unable to agree on a mutually acceptable Base Rent
for the Building D Renewal Term, the mechanism set forth above in Sections

14.1.3 and 14.1.4 to establish the Prevailing Rate for Buildings E and F or the
Campus, as the case may be, shall apply to the parties' determination of the
Prevailing Rate for the Building D Term.


14.2.4
If Building D Renewal Option is validly exercised or if Tenant fails to validly
exercise Building D Renewal Option, Tenant shall have no further right to extend
the Building D Renewal Term.



14.2.5
If the Prevailing Market rent has not been determined by the commencement date
of the Building D Renewal Term, Tenant shall pay monthly installments of rent
upon the terms and conditions in effect during the last month of the Building D
Term until such time as the Prevailing Market rate has been determined. Upon
such determination, the annual Rent and monthly installments of Rent for the
Building D Expansion Space shall be retroactively adjusted to the commencement
date of the Building D Renewal Te1m.



14.3
Conditions Precedent. In the event Tenant has assigned the Lease to a non­
Permitted Transferee, all of Tenant's renewal rights (that is, the Campus
Renewal Option and the Building D Renewal Option, respectively) shall arise in
each case only so long as Tenant's tangible net w01th (as reasonably evidenced
to Landlord) is equal to or greater than Tenant's tangible net worth on the date
this Amendment is mutually executed and delivered both at the time of exercise
of the respective renewal option and at commencement of the respective renewal
term. Within ten (10) days of Landlord's written request, Tenant shall tender to
Landlord Tenant's most recent (and in no event dated more than the prior
calendar quarter) normal and customary financial statements prepared in
accordance with generally accepted accounting principals and as reasonably
requested by Landlord and audited and certified by a public accountant. In the
event Tenant has sublet in the aggregate fifty percent (50%) or more of the
portion of the Premises subject to the respective renewal option to a
non-Permitted Transferee at the time of exercise of the subject renewal option
and/or as of the commencement of the subject renewal term, such renewal option
shall arise only so long as Tenant's tangible net worth (as reasonably evidenced
to Landlord) is equal to or greater than Tenant's tangible net wo1ih as of the
date this Amendment is mutually executed both at the time of exercise of the
respective option and at commencement of the respective renewal term. In all
events Tenant shall remain liable for the obligations under the Lease during any
renewal terms. Notwithstanding the foregoing, so long as Tenant is a publicly
traded company on an "over-the-counter" market or any recognized national or
international securities exchange, the foregoing shall not apply so long as
Tenant's current public annual report (in compliance with applicable securities
laws) for such applicable year is available to Landlord in the public domain.



15.
Building C Expansion Option.



15.1
Grant of Option; Conditions. Tenant shall have the option (the "Building C
Expansion Option") to lease the entirety of the building located at 3055
Clearview Way, San Mateo, California ("Building C"), containing approximately
68,025 rentable square feet of space (the "Building C Expansion Space") subject
to the terms and conditions set fo1ih below in this Section 15. The Building C
Expansion Space is currently leased by Landlord to SolarCity Corporation, a
Delaware corporation ("SolarCity"), pursuant to the terms of a lease





--------------------------------------------------------------------------------




dated July 30, 2010, as the same may be amended from time to time (the "Solar
City Lease"). The SolarCity Lease is scheduled to expire on July 31, 2017.
Tenant may exercise the Building C Expansion Option if:


15.1.1
SolarCity has not exercised its option to extend the term of the SolarCity
Lease, which SolarCity option must be exercised no later than July 31, 2016;
and,



15.1.2
Landlord receives written notice (the "Building C Expansion Notice") from Tenant
of the exercise of its Building C Expansion Option on or before January 31, 2017
(i.e., the date that is six (6) months following the expiration of the period
during which SolarCity can exercise its option to extend the term of the
SolarCity Lease); and,



15.1.3
Tenant is not in default under the Lease, as amended hereby, beyond any
applicable cure periods at the time that Landlord receives the Building C
Expansion Notice; and,



15.1.4
Other than in connection with a Permitted Transfer, the Lease, as amended
hereby, has not been assigned and no more than 50% of the Premises (including
The Campus and the Building D Expansion Space) is sublet (other than pursuant to
a Permitted Transfer) at the time Landlord receives the Building C Expansion
Notice; and,



15.1.5
The Building C Expansion Space is intended for the exclusive use of Tenant only
during the Original Premises Extended Te1m; and



15.1.6
Tenant has not vacated or abandoned any portion of the Premises at the time
Landlord receives the Building C Expansion Notice.



15.2
Terms for Building C Expansion Space.



15.2.1
The term for the Building C Expansion Space (the "Building C Term") would
commence one hundred twenty (120) days from the execution and delivery of a
lease amendment, or other written agreement, adding the Building C Expansion
Space to the Premises and delivery of the Building C Expansion Space to Tenant
(the "Building C Expansion Effective Date"), and shall end, unless sooner
terminated pursuant to the terms of the Lease, on the Original Premises Extended
Termination Date, it being the intention of the parties hereto that the term for
the Building C Expansion Space and the Term for The Campus shall be coterminous.
If Landlord is delayed delivering possession of the Building C Expansion Space
due to the holdover or unlawful possession of such space by any party, Landlord
shall use reasonable efforts to obtain possession of the space (provided
however, that the foregoing shall not be deemed to require Landlord to institute
legal proceedings), and the commencement of the term for the Building C
Expansion Space shall be postponed until the date Landlord delivers possession
of the Building C Expansion Space to Tenant free from occupancy by any party.
Pursuant to the SolarCity Lease, SolarCity has the right to holdover in the
Building C Expansion Space for up to three (3) months. If SolarCity elects to
holdover, then Landlord shall provide prompt written notice of such holdover to
Tenant.



15.2.2
The initial monthly Base Rent rate per rentable square foot for the Building C
Expansion Space shall be Three and 30/100 Dollars ($3.30) per month, and shall
increase annually by three percent (3%) on the anniversary of the Building C
Expansion Effective Date. Base Rent attributable to the Building C Expansion
Space shall be payable in monthly installments in accordance with the terms and
conditions of the Lease, as amended hereby.



15.2.3
For the period commencing with the Building C Expansion Effective Date and
ending on the Original Premises Extended Termination Date, Tenant shall pay all
additional rent payable under the Lease, including Tenant's Share of Expenses
and Taxes applicable to the Building C Expansion Space, in accordance with the
terms of the Lease, as amended hereby.



15.2.4
The Building C Expansion Space (broom clean and free of any prior tenant's
personal property, furniture, fixtures and equipment and all data cabling) shall
be accepted by Tenant in its "as-built" condition and configuration existing on
the earlier of the date Tenant takes possession of the Building C Expansion
Space or as of the date the term for the Building C Expansion Space commences.
In





--------------------------------------------------------------------------------




addition, Tenant shall be entitled to an improvement allowance with respect to
the Building C Expansion Space in the amount of $15.00 per rentable square foot
of the Building C Expansion Space (the "Building C Improvement Allowance"). In
no event shall the Building C Improvement Allowance be used for the purchase of
equipment, furniture or other items of personal property of Tenant. If Tenant
does not submit a request for payment of the entire Building C Improvement
Allowance to Landlord in accordance with the provisions contained in Exhibit C
within the first one hundred eighty (180) days of the Building C Expansion
Effective Date, any unused amount shall accrue to the sole benefit of Landlord,
it being understood that Tenant shall not be entitled to any credit, abatement
or other concession in connection therewith. The Building C improvement
Allowance shall be distributed to Tenant in the same manner as set forth in
Exhibit C attached hereto with respect to disbursement of the Building D
Allowance.


15.2.5
The Building C Expansion Space shall be considered a part of the Premises,
subject to all the terms and conditions of the Lease, as amended hereby, except
that no allowances, credits, abatements or other concessions (if any) set f01ih
in the Lease for the remainder of the Premises shall apply to the Building C
Expansion Space, except as may be specifically provided otherwise in this
Building C Expansion Option provision.



15.2.6
If Tenant is entitled to and properly exercises the Building C Expansion Option,
Landlord shall prepare an amendment (the "Building C Expansion Amendment") to
reflect the commencement date of the term for the Building C Expansion Space and
the changes in Base Rent, rentable square footage of the Premises, Tenant's
Share and other appropriate terms. h1 addition, to the extent the same are not
removed by or on behalf of SolarCity, Tenant shall have the right use the
electric charging stations installed by SolarCity as well as the right to
install four (4) enclosed bicycle storage lockers (provided that Tenant shall
install the same as part of the Tenant Work and the terms and conditions of this
Amendment, including without limitation, Exhibit C attached hereto, shall
apply). A draft of the Building C Expansion Amendment shall be sent to Tenant
within a reasonable time after Landlord's receipt of the Building C Expansion
Notice, and Tenant shall execute (or provide comments and corrections) and
return the Building C Expansion Amendment to Landlord within fifteen (15)
business days thereafter (and shall thereafter work together with Landlord to
timely finalize the Building C Expansion Amendment), but an otherwise valid
exercise of the Building C Expansion Option shall be fully effective whether or
not the Building C Expansion Amendment is executed.



16.
Right of First Offer.



16.1
Provided that Tenant has not timely and validly exercised the Building C
Expansion Option set fo1ih above, Tenant shall have an ongoing right of first
offer (the "Offer Right") with respect to the Building C Expansion Space.
Tenant's Offer Right shall be exercised as follows: at any time after Landlord
has determined that the Building C Expansion Space has become Available (defined
below), but prior to leasing the Building C Expansion Space to a party other
than the existing tenant thereto, Landlord shall advise Tenant (the "Advice") of
the terms under which Landlord is prepared to lease the Building C Expansion
Space to Tenant. For purposes hereof, the Building C Expansion Space shall be
deemed to become "Available" as follows: if the Building C Expansion Space is
under lease to a third patty as of the date of mutual execution and delivery of
this Amendment, the Building C Expansion Space shall be deemed to become
Available when Landlord has determined that the third-party tenant of the
Building C Expansion Space will not extend or renew the term of its lease, or
enter into a new lease, for the Building C Expansion Space. Tenant may lease the
Building C Expansion Space in its entirety only, under the terms set forth in
the Advice, by delivering written notice of exercise to Landlord (the "Notice of
Exercise") within :fifteen (15) business days after the date of the Advice,
except that Tenant shall have no such Offer Right and Landlord need not provide
Tenant with an Advice with respect to the Building C Expansion Space, if:



16.1.1
Tenant is in default under the Lease, as amended hereby, beyond any applicable
notice and cure periods at the time that Landlord would otherwise deliver the
Advice; or



16.1.2
more than twenty five percent (25%) of the Premises is sublet at the time
Landlord would otherwise deliver the Advice; or



16.1.3
other than in connection with a Permitted Transfer, the Lease, as amended
hereby, has been assigned





--------------------------------------------------------------------------------




prior to the date Landlord would otherwise deliver the Advice; or


16.1.4
Tenant or a Permitted Transferee is not occupying at least seventy five percent
(75%) of the Premises on the date Landlord would otherwise deliver the Advice;
or



16.1.5
the existing tenant in the Building C Expansion Space is interested in extending
or renewing its lease for the Building C Expansion Space or entering into a new
lease for the Building C Expansion Space.



16.2
The term for the Building C Expansion Space shall commence upon the commencement
date stated in the Advice and thereupon such Building C Expansion Space shall be
considered a part of the Premises, provided that all of the terms stated in the
Advice, including the termination date set forth in the Advice, shall govern
Tenant's leasing of the Building C Expansion Space and only to the extent that
they do not conflict with the Advice, the terms and conditions of the Lease, as
amended hereby, shall apply to the Building C Expansion Space. Tenant shall pay
Base Rent, Tenant's Share of Expenses and Taxes and any other Additional Rent
for the Building C Expansion Space in accordance with the terms and conditions
of the Advice.



16.3
The Building C Expansion Space (including improvements and personalty, if any)
shall be accepted by Tenant in its condition and as-built configuration existing
on the earlier of the date Tenant takes possession of the Building C Expansion
Space or the date the term for such Building C Expansion Space commences, unless
the Advice specifies work to be performed by Landlord in the Building C
Expansion Space, in which case Landlord shall perform such work in the Building
C Expansion Space. If Landlord is delayed delivering possession of the Building
C Expansion Space due to the holdover or unlawful possession of such space by
any party, Landlord shall use reasonable efforts to obtain possession of such
space, and the commencement of the term for the Building C Expansion Space shall
be postponed until the date Landlord delivers possession of the Building C
Expansion Space to Tenant free from occupancy by any party.



16.4
The rights of Tenant hereunder with respect to the Building C Expansion Space
shall terminate on the earlier to occur of: (i) Tenant's failure to exercise its
Offer Right within the ten (10) business day period provided in Section 16.1
above; and (ii) the date Landlord would have provided Tenant the Advice if
Tenant had not been in violation of one or more of the conditions set f01ih in
Section 16.1 above.



16.5
If Tenant exercises its Offer Right, Landlord shall prepare the Building C
Expansion Space Amendment adding the Building C Expansion Space to the Premises
on the terms set fo1ih in the Advice and reflecting the changes in the Base
Rent, rentable square footage of the Premises, Tenant's Share and other
appropriate terms. A draft of the Building C Expansion Space Amendment shall be
sent to Tenant within a reasonable time after Landlord's receipt of the Notice
of Exercise executed by Tenant, and Tenant shall execute and return the Building
C Expansion Space Amendment to Landlord within fifteen (15) days thereafter, but
an otherwise valid exercise of the Offer Right shall be fully effective whether
or not the Building C Expansion Space Amendment is executed.



17.
Roof Top Deck. Tenant has requested Landlord's consent to install a Roof Top
Deck (the "Roof Top Deck Deck"). Landlord has not granted such consent. Tenant
acknowledges and agrees that as of the date hereof, Tenant has been informed and
understands that the installation of the Roof Top Deck on the roof of the
Building D Expansion Space is not currently supp01ted by the Building's design
structure and that the required approvals and permits to install a Roof Top Deck
at the Prope1iy are not currently feasible. Subject to Landlord's approval,
which may be withheld in Landlord's sole discretion, Tenant may pursue efforts
to obtain all governmental permits and approvals required for the installation
of the Roof Top Deck or other roof top amenity (e.g., a communal gathering
space) at the Property at its sole cost and expense and Tenant shall keep
Landlord apprised in writing of the status of its effo1is in this regard. Tenant
shall obtain Landlord's prior written approval of any changes to be made to the
structure of the Building D Expansion Space and Tenant shall pay for all design,
engineering and construction plans that are required for the installation of the
Roof Top Deck or other roof top amenity. The feasibility of such installation at
the Building D Expansion Space shall be reasonably determined by Landlord.
Tenant's construction and use of the Roof Top Deck or other roof top amenity
shall at all times comply with all applicable Laws and shall not adversely
affect other tenants or occupants of the Property, Landlord's use and/or the
general operations of the Property. In addition to and wholly apart from
Tenant's obligation to pay Tenant's Share of Expenses and Taxes, Tenant shall be
responsible for and shall pay prior to delinquency any taxes or governmental
service fees, possessory interest taxes, fees or charges in lieu of any such
taxes, capital levies, or other charges imposed upon, levied with respect to or
assessed against its fixtures or personal property, on the value of Roof Top
Deck or other roof top amenity improvements within the Property or





--------------------------------------------------------------------------------




any increase in any of the foregoing based on such Roof Top Deck improvements or
other roof top amenity. To the extent that any such taxes are not separately
assessed or billed to Tenant, Tenant shall pay the amount thereof as invoiced to
Tenant by Landlord. Tenant shall, at its sole cost and expense, comply with the
terms of the Lease, as amended hereby, and with all applicable Laws regarding
the construction, operation, maintenance and removal of the Roof Top Deck or
other roof top amenity installed by Tenant. In addition, Landlord has the right
to require Tenant to obtain additional types and amounts of insurance in
connection with the Roof Top Deck or other roof top amenity. Tenant shall be
required to remove the Roof Top Deck at the expiration or earlier te11nination
of the Term of the Lease, as amended hereby, and restore the Property to the
condition existing prior to the installation, use and removal of the same.
Tenant shall provide Landlord with permits and approvals required for the
installation of the Roof Top Deck or other roof top amenity no later than
twenty-four (24) months prior to the expiration of the Term of the Lease, as
amended hereby, or otherwise forego the right to install such Roof Top Deck.
Within a reasonable time after submission by Tenant to Landlord of copies of all
permits and approvals required for the installation of the Roof Top Deck or
other roof top amenity, Landlord shall present Tenant with an amendment to the
Lease reflecting the construction schedule, approvals, and other pe1tinent
matters, and otherwise evidencing Tenant's right to construct such the Roof Top
Deck or other roof top amenity.


18.
Park. Subject to the te1ms specified above, Landlord shall contribute up to
$600,000.00 (the "Park Allowance") for Tenant to use towards the design,
planning and construction of an exclusive outdoor Park which could potentially
include walking and bike trails within the location outlined on Exhibit E
attached hereto and made a part hereof (the "Park"). The Park shall be exclusive
to Tenant and, accordingly, Tenant shall construct fencing or other similar
enclosure around the perimeter of the Park, which perimeter shall be subject to
Landlord's prior written approval, which approval shall not be unreasonably
withheld, and which shall further establish the actual location and size of the
Park. Tenant, not Landlord shall be liable to enforce the exclusivity of the
Park and Tenant hereby waives and releases Landlord in connection with any
liability therefor.



In the event Tenant elects to construct the Park, Tenant shall provide
reasonable prior written notice of the same to Landlord and following the
establishment of the location and size of the Park as described above, Landlord
and Tenant shall enter into an amendment to the Lease to clearly depict the same
and shall construct the Park in accordance with the terms and conditions of the
Lease, as amended. Tenant will oversee the construction of the Park with
Landlord's approval. The Park Allowance shall be distributed to Tenant in the
same manner as set forth in Exhibit C attached hereto with respect to
disbursement of the Building D Allowance; provided, however, that if Tenant does
not submit a request for payment of the entire Park Allowance to Landlord in
accordance with the provisions contained in Exhibit C, on or before the
expiration of sixty (60) months from the Building D Expansion Effective Date
(the "Park Allowance Expiration Date"), any unused amount shall accrue to the
sole benefit of Landlord, it being understood that Tenant shall not be entitled
to any credit, abatement or other concession in connection therewith.


18.1
Tenant shall be responsible for obtaining all govermnental permits and approvals
required for the installation of the Park at the Property at its sole cost and
expense and Tenant shall keep Landlord apprised in writing of the status of its
eff01ts in this regard. Subject to the application of the Park Allowance, Tenant
shall pay for all design, engineering and construction plans and all
construction costs, and any and all other costs and expenses, in connection with
the installation of the Park. Tenant's construction and use of the Park shall at
all times comply with all applicable Laws and shall not adversely affect other
tenants or occupants of the Prope1ty, Landlord's use and/or the general
operations of the Property. In addition, Landlord has the right to reasonably
require Tenant to obtain additional types and amounts of insurance in connection
with the Park.



18.2
Tenant shall have the exclusive use of the Park for Tenant, its employees and
invited guests and shall require each user of the Park to execute a release and
waiver specifically stating that Landlord shall not directly or indirectly be
liable to any user of the Park and that such user waives any and all claims
against and releases Landlord and its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, any mortgagees and
agents from any and all claims (whether known or unknown) arising as a
consequence of or related to the Park. Tenant shall be solely liable for the
operation, management, repair and maintenance of the Park.







--------------------------------------------------------------------------------




18.3
All Park improvements shall remain the property of Tenant until the expiration
or earlier termination of the Lease, as amended hereby, at which time the Park
improvements, other than furniture, fixtures and equipment, shall be and become
the property of Landlord; provided, however, that Landlord may, at Landlord's
option, require that Tenant, at Tenant's expense, remove any or all Park
improvements (other than normal and customary walking and building trails) made
by Tenant and restore the portion of the Property upon which the Park is located
by the expiration or earlier termination of the Lease. All such removals and
restoration shall be accomplished in a first-class and good and workmanlike
manner so as not to cause any damage to the Property whatsoever. If Tenant fails
to remove such Park improvements or other personal prope1iy so required by
Landlord, Landlord may keep and use them or remove any of them and cause them to
be stored or sold in accordance with applicable Laws, at Tenant's sole expense.



18.4
In addition to and wholly apart from Tenant's obligation to pay Tenant's Share
of Expenses and Taxes, Tenant shall be responsible for and shall pay prior to
delinquency any taxes or governmental service fees, possessory interest taxes,
fees or charges in lieu of any such taxes, capital levies, or other charges
imposed upon, levied with respect to or assessed against its fixtures or
personal prope1iy, on the value of Park improvements within the Property or any
increase in any of the foregoing based on such Park improvements. To the extent
that any such taxes are not separately assessed or billed to Tenant, Tenant
shall pay the amount thereof as invoiced to Tenant by Landlord. Tenant shall, at
its sole cost and expense, comply with the terms of the Lease, as amended
hereby, and with all applicable Laws regarding the construction, operation,
maintenance and removal of the Park.



18.5
In the event that, following Tenant's good faith, reasonable efforts to obtain
any required approval from the local jurisdiction for the development of the
Park as described in this Section 18, so long as Tenant notifies Landlord in
writing of the same, which written notice shall include reasonable documented
evidence of Tenant's good faith, reasonable effo1is to obtain such approval
(together with the formal written rejection or other document reflecting the
withholding of consent for such approval), Tenant may, at its election but
otherwise subject to the terms and conditions of this Amendment, including,
without limitation, the effectiveness of the Park Allowance Expiration Date,
apply the Park Allowance to Tenant's construction of an outdoor amenity at the
Property (the "Future Outdoor Amenity"). Tenant's right to construct any such
Future Outdoor Amenity is subject to Landlord's prior written consent (which
consent shall not be unreasonably withheld), including with respect to location,
sign, type of amenity, exclusive or nonexclusive nature of the same. In any
event, Tenant shall be required to construct, repair and maintain, and, if
required by Landlord, at the end of the applicable Term, remove all or any part
of such Future Outdoor Amenity, all at Tenant's sole cost and expense. If Tenant
elects to construct the Future Outdoor Amenity pursuant to this Section 18.5,
and if at the time Tenant tenders to Landlord final construction documents for
the Future Outdoor Amenity for Landlord's prior written approval, and together
with such final construction documents requests that Landlord notify Tenant
whether Tenant shall be required to remove all or any part of such Future
Outdoor Amenity, then Landlord shall, at the time it consents to such final
construction documents, notify Tenant in writing which portions, if any of the
Future Outdoor Amenity Tenant shall be required to remove and restore at the
expiration or earlier termination of the Lease. In the event Tenant elects to
construct the Future Outdoor Amenity in accordance with this Section 18.5 and
Landlord approves the same pursuant to the terms hereof, Landlord and Tenant
shall enter into an amendment to the Lease providing for such construction,
including, without limitation, the appropriate and reasonable terms and
conditions applicable thereto. In any event, Tenant, not Landlord, shall be
liable at its sole cost and expense for the repair, maintenance, operation and
replacement of such Future Outdoor Amenity, including without limitation, the
removal of all or part of the same if requested by Landlord.



19.
Intentionally Omitted







--------------------------------------------------------------------------------




20.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:



20.1
Insurance. Tenant's insurance required under Article 15 of the Original Lease
("Tenant's Insurance") shall include the Building D Expansion Space. No less
than ten (10) days prior to the Building D Expansion Effective Date, Tenant
shall provide Landlord with a ce1iificate of insurance, in form and substance
satisfact01y to Landlord and otherwise in compliance with A1iicle 15 of the
Original Lease, evidencing that Tenant's Insurance covers the Original Premises
and Building D Expansion Space. In addition to the requirements set fo1ih in the
Original Lease, all insurance carried by Tenant pursuant to the terms and
conditions of the Lease, as amended, shall name as additional insureds Landlord,
Landlord's investment managers, mortgagees, property managers and any other
party reasonably requested by Landlord.



20.2
Subordination. Landlord hereby represents and warrants that as of the date of
this Amendment there is no mortgage or deed of trust encumbering Landlord's
title to the Premises.



20.3
Parking. Effective as of the Building D Expansion Effective Date, Tenant shall
be entitled to additional unreserved parking spaces at a ratio of 3.5 spaces per
1,000 rentable square feet of the Building D Expansion Space, which as of the
date of this Amendment, is a total of 388 unreserved parking spaces.
Furthermore, Section 2 of Exhibit F to the Original Lease (Parking Agreement),
is hereby amended to reflect that, as of the date hereof, the ratio of parking
spaces for The Campus shall also be 3.5 spaces per 1,000 rentable square feet of
rentable square feet. Accordingly, Tenant shall be entitled to unreserved
parldng spaces at a ratio of 3.5 spaces per 1,000 rentable square feet of The
Campus, which as of the date of this Amendment, is a total of 698 unreserved
parking spaces. In the aggregate, Tenant shall be entitled to 1086 unreserved
parking spaces at the parking facility for the Project. Except as modified
herein, the use of such unreserved parking spaces shall be subject to the terms
of the Lease.



20.4
Parking Garage. Additionally, so long as Tenant continues to lease the entirety
of The Campus (for an aggregate of 199,458 rentable square feet, as of the date
hereof) and Building D (for an aggregate of 110,876 rentable square feet, as of
the date hereof), Tenant

(i) shall have the exclusive right to all parking spaces in the parking garage
of the Project (the "Garage") which, as of the date of this Amendment, has
capacity for 817 unreserved parking spaces, (ii) shall have an additional 269
unreserved parking spaces in the surface parking lot of the Project, (iii)
Tenant shall have the right to install Tenant's security system and otherwise
secure the Garage, and (iv) shall have the right to install its business name
and/or corporate logo on the Garage (subject to the same terms and conditions
with respect to Building D Signage as set forth in Section 10.1 above). All
parking shall be free of charge during the remainder of the Term and the later
to expire of the Building D Term and during any renewal of the term of the
Lease, as amended hereby, pursuant to the options set fo1ih in this Amendment.
Notwithstanding the foregoing, in the event that Tenant assigns the Lease (other
than as part of a Permitted Transfer) or does not renew the Lease with respect
to any of the wholly-leased buildings that Tenant currently leases hereunder,
then (a) Tenant shall no longer have exclusive rights to the Garage and shall
remove its security system and branding insignia promptly from the Garage and
repair the Garage to the condition in which it was prior to such installations,
and (b) Tenant shall retain the unreserved parking spaces at a ratio of 3.5
spaces per 1,000 rentable square feet of space during the remainder of the Term.
Only to the extent Tenant's rights with respect to the Garage as set forth in
this Section 20.4 are in full force and effect, Tenant may sublease the right to
use Tenant's parking as set f01ih herein to subtenants under subleases entered
into in accordance with the terms and conditions of the Lease, as amended, on a
propo1iionate basis the subject sublet premises bears to the total Premises
(including The Campus and the Building D Expansion Space).






--------------------------------------------------------------------------------




20.5
Hazardous Materials. Tenant shall not be liable for any cost or expense related
to removal, cleaning, abatement or remediation of Hazardous Materials existing
in the Building D Expansion Space prior to the date Landlord tenders possession
of the Building D Expansion Space to Tenant, including, without limitation,
Hazardous Materials in the ground water or soil, except to the extent that any
of the foregoing results directly or indirectly from any act or omission by
Tenant or any Tenant Entity or any Hazardous Materials disturbed, distributed or
exacerbated by Tenant or any Tenant Entity.



21
Lease Modifications.    From and after the date of this Amendment, unless
otherwise set f01ih herein, the following shall apply:



21.1
Use. Section l(J) of the Lease is hereby modified by adding the phrase "media
production" to the Permitted Use in the Lease. For purposes hereof "media
production" shall mean the conception, creation and development of audio, video,
and other digital media, and includes, but is not limited to, the filming,
photographing, recording, enhancement, encoding, and distribution of digital
files using numerous methods of processing via hardware and software
applications.



21.2
Grade Level Door. From and after the date of this Amendment, Tenant shall
exclusive rights to use in accordance with the terms and conditions of the
Lease, as amended, at least one (1) grade level door (selected by Landlord) at
Building F.



21.3
Service Interruption. The following language is hereby added to the end of
Section 7(C) of the Original Lease:

"Notwithstanding the foregoing, in the event of any Services Failure of services
or utilities to be provided by Landlord hereunder which failure caused by or
arising from Landlord's gross negligence or willful misconduct, and if Tenant
tenders to Landlord written notice ("Abatement Notice") of any such Service
Failure, and if such Service Failure continues beyond the "Eligibility Period"
(as that term is defined below), then Base Rent and Tenant's Share of Expenses
and Taxes shall be abated entirely or reduced, as the case may be, after
expiration of the Eligibility Period for such time that Tenant continues to be
so prevented from using, and does not use, the Premises, or a portion thereof,
in the proportion that the leasable square feet of the portion of the Premises
that Tenant is prevented from using, and does not use, bears to the total
leasable square feet of the Premises. Notwithstanding anything to the contrary
contained herein, if Landlord is diligently pursuing the restoration of such
services or utilities and Landlord provides substitute services or utilities
reasonably suitable for Tenant's purposes as reasonably determined by Landlord,
for example bringing in portable air conditioning or heating equipment, then
there shall be no abatement of Base Rent and Tenant's Share of Expenses and
Taxes. The term "Eligibility Period" shall mean a period of ten (10) consecutive
business days after Landlord's receipt of the applicable Abatement Notice. Such
right to abate Base Rent and Tenant's Share of Expenses and Taxes shall be
Tenant's sole remedy for an Abatement Event. This Section shall not apply in
case of damage to, or destruction of, the Premises or the Project, or any
eminent domain proceedings which shall be governed by separate provisions of the
Lease."


21.4
Alterations. In Section 9(C) of the Original Lease, the reference to "$50,000 in
the aggregate" shall be modified to provide as follows, "$50,000 per each of the
Buildings which then constitutes the Premises in the aggregate".



21.5
Monetary Default. Section 19(A) of the Original Lease is hereby deleted and the
following language is hereby substituted therefor: "Tenant's failure to pay when
due all or any portion of the Rent within five (5) days after the date on which
Landlord provides written notice that such amount is past due; provided,
however, Landlord shall not be obligated to provide written notice of monetary
default more than two (2) times in any calendar year, and each subsequent
monetary default shall be an Event of Default if not received within five (5)
days after the same is due; provided further, such notice shall be in lieu of,
and not in addition to, any notice required under Section 1161 et seq. of the
California Code of Civil





--------------------------------------------------------------------------------




Procedure ("Monetary Default")."


21.6
Event of Default. Section 19(E) of the Original Lease is hereby deleted in its
entirety and shall be of no further force or effect.



21.7
Financial Statements. Notwithstanding the foregoing, so long as Tenant is a
publicly traded company on an "over-the-counter" market or any recognized
national or international securities exchange, the foregoing shall not apply so
long as Tenant's current public annual report (in compliance with applicable
securities laws) for such applicable year is available to Landlord in the public
domain.



21.8
Holding Over. A1iicle 25 of the Original Lease shall be amended as follows:
after the words "during the holdover) equal to" insert the following: "(i) 125%
of the sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover for the first thirty (30) days of any such holding over
period, and, (ii) from and after the thirty-first (31st) day of any such holding
over period".



21.9
Insurance. Article 15 of the Original Lease is hereby amended as follows:



21.9.1
The last sentence of Section 15.D is hereby deleted, provided, however, that
Landlord and Tenant acknowledge and agree that premiums and deductibles for
earthquake insurance coverages obtained by Landlord shall be included in
Expenses, subject to the express limitations set f01ih in Exhibit E to the
Original Lease.



21.9.2
Section 15.G.3 is hereby deleted and replaced with the following: "shall contain
a provision whereby each insurer agrees to give Landlord at least ten (10)
business days prior written notice of cancellation due to failure to pay
premiums; provided, however, that Tenant shall provide no less than ten (10)
business days prior written notice of any cancellation for any other reason or
adverse change of any of Tenant insurance coverages as required by this Lease
(as the same may be amended);".



21.10
Exhibit E (Expenses and Taxes). The following modifications are hereby modified
as follows:



21.10.1
The following language is hereby added to the end of Paragraph B:
"Notwithstanding anything set forth in the Lease, the following items shall not
be included in Expenses: (A) The cost of correcting defects in the original
construction of the Building, (B) the cost of any work or service performed for
any tenant of the Project (other than Tenant) to a materially greater extent or
in a materially more favorable manner than that furnished generally to the
tenants and other occupants (including Tenant), (C) any costs included in
Expenses representing an amount paid to a corporation related to Landlord which
is in excess of the amount which would have been paid in the absence of such
relationship, (D) salaries, wages, or other compensation or benefits paid to
employees of Landlord who are not assigned full-time to the operation,
management, maintenance, or repair of the Project; provided however, Expenses
shall include Landlord's reasonable allocation of wages, salary, or other
compensation or benefits paid to any employee to the extent such employee is
assigned or devotes services on a part-time basis to the operation, management,
maintenance, or repair of the Project, (E) with respect to Expenses arising in
connection with Building D only, costs incurred by Landlord to comply with the
ADA or any other governmental requirements (to the extent the same are in effect
and as interpreted and enforced on the date of this Amendment).



21.10.2
Paragraph B, Section 4 shall be modified as follows: With respect to earthquake
insurance only, the reference to "$100,000.00" shall be amended to be
"$250,000.00."





--------------------------------------------------------------------------------






21.10.3
Paragraph D shall be revised by deleting "90 days" and substituting "one hundred
and eighty (180) days" therefor. In the 11th to last line of this paragraph, the
phrase "90 day" shall be deleted and the phrase "180 day" shall be substituted
therefor.



22
Miscellaneous.



22.1
This Amendment, including Exhibit A (Outline and Location of Building D
Expansion Space), Exhibit B (Landlord Work), Exhibit B-1 (Current Permit Drawing
List), Exhibit C (Tenant Work), and Exhibit D (Location of Potential Exterior
Perimeter of Park) attached hereto, sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment.



22.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.



22.3
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.



22.4
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment, other than Jones, Lang, LaSalle. Tenant agrees
to indemnify and hold Landlord and the Landlord Parties harmless from all claims
of any other brokers claiming to have represented Tenant in connection with this
Amendment. Landlord hereby represents to Tenant that Landlord has dealt with no
broker in connection with this Amendment other than Jones Lang LaSalle. Landlord
agrees to indemnify and hold Tenant harmless from all claims of any other
brokers claiming to have represented Landlord in connection with this Amendment.
Landlord shall pay a commission to Jones Lang LaSalle pursuant to a separate
written agreement.



22.5
Each of the parties hereto represents that the person signing this Amendment has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting and further each of Landlord and Tenant represent
that they have obtained all required approvals to enter into this Amendment.
Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are (i)
the target of any sanctions program that is established by Executive Order of
the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury ("OFAC"); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: "List of Specially
Designated Nationals and Blocked Persons." If the foregoing representation is
untrue at any time during the Term and/or the Building D Term, an event of
default under the Lease will be deemed to have occurred, without the necessity
of notice to Tenant. Landlord hereby represents that Landlord is not the target
of any sanctions program that is established by Executive Order of the President
or published by OFAC; (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C.





--------------------------------------------------------------------------------




§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: "List
of Specially Designated Nationals and Blocked Persons."


22.6
Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Amendment, The Campus have not undergone inspection
by a "Certified Access Specialist" to determine whether The Campus meet all
applicable construction­ related accessibility standards under California Civil
Code Section 55.53. To allow for compliance with building performance
benchmarking and disclosure regulations, and to facilitate implementation of
sustainable improvements to the Buildings, Tenant shall: (a) retain copies of
its "utility data", which includes, but is not limited to, Tenant's utility
bills and invoices pertaining to Tenant's energy, water, and trash usage at the
Building during the Term (as the same may be further extended), and (b) upon
request, provide Landlord with copies of such "utility data". Tenant further
agrees, upon Landlord's request, to execute utility release fo11ns provided by
the applicable utility or municipality to expedite the data collection process.



22.7
For purposes of the Landlord Work (Exhibit B) and Tenant Work (Exhibit C),
Landlord's Notice Address shall include the following:

Greg Carey
Project Director Embarcadero Capital Partners LLC 1301 Shoreway Road, Suite 250
Belmont, California 94002-4151


22.8
Tenant's Notice Address for all notices under the Lease are as follows:



GoPro, Inc.
3000 Clearview Way
San Mateo, CA 94402
Attn: General Counsel


With a copy to:


GoPro,Inc
3000 Clearview Way,
San Mateo, CA 94402
Attn: Vice President, Workplace


And with a copy to:
Jones Lang LaSalle
4085 Campbell Avenue, Suite 150 Menlo Park, CA 94025
Attn: Rich Branning, Managing Director






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




















--------------------------------------------------------------------------------








22.9
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord's
interest in the Project. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages.



IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.
LANDLORD:


RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC,
a Delaware limited liability company


By: RAR2-Clearview Business Park Member QRS, LLC, a Delaware limited
liability company, its Investor Member and Manager


By: RREEF America, L.L.C.,
a Delaware limited liability
its Authorized Agent


By: /s/ Lisa Vogel
Name: Lisa Vogel
Title: Vice President
Dated: November 23, 2015




TENANT: GOPRO, INC.,
a Delaware corporation


By: /s/ Jack Lazar
Name: Jack Lazar
Title: Chief Financial Officer
Dated: November 20, 2015
























--------------------------------------------------------------------------------






EXHIBIT A - OUTLINE AND LOCATION OF BUILDING D EXPANSION SPACE


attached to and made a part of the Amendment dated as of November 23, 2015,
between RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC, a Delaware limited liability
company, as Landlord, and GOPRO, INC., a Delaware corporation, as Tenant


Exhibit A is intended only to show the general layout of the Building D
Expansion Space as of the beginning of Building D Expansion Effective Date. It
does not in any way supersede any of Landlord's rights set forth in the Lease
with respect to arrangements and/or locations of public parts of the Building
and changes in such arrangements and/or locations. It is not to be scaled; any
measurements or distances shown should be taken as approximate.


(attachment not included due to HTML conversion issues)














































































{2011-9599/00572913;8}                    A-1












--------------------------------------------------------------------------------




EXHIBIT B - LANDLORD WORK


attached to and made a part of the Amendment dated as of November 23, 2015,
between RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC, a Delaware limited liability
company, as Landlord, and GOPRO, INC., a Delaware corporation, as Tenant


Landlord, at Landlord's sole cost and expense, shall ensure that the Building D
Expansion Space is in "warm shell" condition as described below and detailed in
accordance with the plans prepared by KSH Architects and the most current
Drawing Set, dated September 30, 2015, referencing the Current Permit Drawing
List is attached hereto as Exhibit B-1. The improvements shall be built by
Landlord sustantially in accordance with the foregoing Drawing Set are
hereinafter referred to as the "Landlord Work." Any other work to be completed
in excess of the specifications set forth below and/or the attached Current
Permit Drawing List or any changes to the specifics set forth below and/or the
Current Permit Drawing List requested by Tenant or necessary to accommodate any
of Tenant's construction hereunder "Tenant Work," as defined in Exhibit C.


Warm Shell Description


General Details
Property Name
Clearview Business Park

Street Address
3025 Clearview Way, San Mateo, CA 94402

Zoning
E1 - Executive Park

Usage
Office

Occupancy Class
Group B Business

Ceiling Height
Varies: 9'-6"(2nd and 3rd floors) and 11'-0"(ground floor)

Overall Building Height
53'

Type of Construction
Type IIB sprinklered

Structure
The foundation systems consist of a combination of concrete retaining walls,
grade beams, spread footings and tension micropiles which support structural
steel columns, beams and brace frames.

Column Spacing
The building has three bays. Column spacing at the two perimeter bays is 39'9" x
30'0" (typ.). The middle bay has column spacing at 25' 6" x-30'0-".

Building Exterior    The building exterior finishes consist of tinted glass,
metal panel and precast concrete.
Roofing
The roof profile has a perimeter sloped mansard element with composite shingles
to match the other buildings at Clearview. It is supported by a light-gauge
metal frame. Lightweight insulating concrete is used on the flat sections of the
roof. Landlord is installing lightweight insulating concrete. Tenant and
Landlord shall mutually confirm if R Value is satisfactory for occupancy of the
upper floors.

Building Interior
Interior scopes of work include the main entry lobby, elevator lobbies on each
floor, restrooms and shower facilities. The two-story main entry lobby includes
a clear glass storefront, stone cladding, wood veneer and painted wall finishes
with thin-set tile flooring to match the aesthetic of other building lobbies on
the campus. Restrooms and showers have a combination of floor tile, accent wall
tile and painted wall finishes with stone counte1iops and stainless steel
partitions. Elevator lobbies have painted walls and ceilngs and porcelain floor
tile.

Number of Stairs
There are two sets of interior stairs which are concrete-filled metal pan
stairs. Metal tube handrails are provided. Stair enclosures are fully furnished
and consist of painted gypsum board walls and ceilings.

HVAC
HVAC is supplied by two (2) 110 ton rooftop VAV cooling only units (high
efficiency, 100% outside air economizer). There are two (2) 1000 MBH heating hot
water boilers and two (2) hot water distribution pumps with variable frequency
drives. One (1) pump shall be standby. Return is non-ducted via ceiling plenum.
Toilet exhaust system shall be ducted to a roof mounted exhaust fan. There will
be a split system DX fan coil unit for elevator control/machine room. There will
also be elevator relief vents and boiler and water heater flue vents. Vertical
distribution of all utilities to be complete, stubbed and valved to each floor.
Any provisions for Tenant required supplemental HVAC would be part of T.I.'s.

(Horizontal distribution system is not included in the Warm Shell scope. It
shall be installed as part of the tenant improvements and shall be variable air
volume (VAV) _with hot water reheat.)


Utilities
Electric:Pacific Gas & Electric Water & Sewer: City of San Mateo Gas:





--------------------------------------------------------------------------------




Pacific Gas & Electric
Telephone:AT&T
Trash: Recology
Plumbing
Domestic water service is provided each building through water service entrance
with backflow preventer waste service to be provided to each floor. Waste and
vent provisions for Tenant kitchens, break rooms etc. shall be available for
Tenant to distribute from toilet core areas. Domestic water to be stubbed and
valved to each floor.

Electrical Systems
Power is supplied to Building D through a utility-owned pad- mounted transformer
to a 2500-Amp, 277/480-volt, 3-phase, 4- wire Main Switchboard in the main
electrical room on the ground floor. Power for the building's (2) AC units is
supplied by the main switchboard.

A 400-Amp 480-volt, 3-phase, 3-wire Distribution Panel in the roof ·penthouse
provides power to the building's (2) elevators as well as mechanical and
receptacle loads throughout the roof area.
    
(2) l" conduits are routed from the main electrical room to the building
exterior for future electric vehicle charging stations. Electrical
infrastructure as pertains to Tenant Space lighting and Plug load as described
below. It is the Tenant's understanding that provisions for any emergency
generator(s) would not be included in the Warm Shell.
Lighting: A 33kW/33KVA Inverter located in the main electrical room provides
power to (3) emergency lighting panels - (1) on each level.
A 400-Amp 277/480-volt, 3-phase, 4-wire Distribution Panel on the ground floor
provides power to (4) 100-Amp 277/480-volt lighting panels - (1) at each level
and (1) for site lighting. Sufficient power for l .SW/sf of lighting.
Lighting Control Panels, located in west electrical rooms on each floor, provide
independent control for each whole floor. Control capabilities include time
clock and demand response as required by Title 24.
Restroom lighting is LED and controlled via local occupancy sensors.
Building Lobby/Elevator Lobby lighting is LED and controlled via local occupancy
sensors.
24/7 stairwell lighting is provided by wall mounted LED linear fixtures with
integral occupancy sensors.
Exit signage throughout is edge-lit LED with integral battery backup.
Roof/Exterior lighting controlled by integral photocell and through lighting
control panel to provide scheduled auto-off as required by Title 24.
Tenant Space - Plug Load: Provisions for power to each floor consists of (2)
7SKVA K-13 transformers - (1) at each finished electrical room core - each
supplying a 225-Amp 277/480-volt, 3- phase, 4-wire 3-section panelboard. l SOKVA
total capacity per level sufficient for 4.9 W/sf of tenant plug load. The Warm
Shell includes (8) 6" underground conduits stubbed into the 1st floor MPOE and
then (6) 4' sleeves in the telephone room on each floor and (2) 4' sleeves on
the roof.
Vertical Transportation
The building has two (2) MRL traction passenger elevators which would be
finished to a quality of equal or better of 3500 lbs @ 200 feet per minute.

Fire/Life Safety Systems
The Warm Shell includes protected by an addressable fire alarm panel that
monitors initiation devices and, if alarmed, signals notification devices. Panel
provided to Landlord to have adequate capacity to handle tenant improvement
devices for a class A office building. Devices within the Tenant spaces would be
part of the tenant improvements. The building is fully sprinklered with a wet
fire sprinkler system.    

Sustainability
The building was designed to LEED Silver standards. The project has been
registered with USGBC by Thornton Tomasetti (LEED consultant) in anticipation of
certifying the building.    





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

















--------------------------------------------------------------------------------






EXHIBIT B-1 - CURRENT PERMIT DRAWING LIST


attached to and made a part of the Amendment dated as of November6 2015, between
RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC, a Delaware limited liability company,
as
Landlord, and GOPRO, INC., a Delaware corporation, as Tenant


Page 1of 4




3025 CLEARVIEW - llUILDING D


sheet Humber + Name
current Drawingset (09.30.15)


sheet Date
ARCHITECTURAi. - KORTH SUNSERI HAGEl' ARCHITECTS
 
AO.O PROJECT ltlFORMATION
6/22/2015
A0.2 CONDITIONS OF APPROVAL
2/10/20:15
A0.3 CONDITIONS OF APPROVAL
2/10/20:15
A0.4 CONDJTJON5 OF APPROVAL
2/10/20:15
A0-5 EXITING REQ_UIREMENTS
2/10/2015
A0.6 RESTROOM DETAIL:5
2/10/2015
A0.7 ACCi:SSIBIUTY DETAILS
4/15/2015
A0.8 CAL GREEN CHECKLIST
4/15/2015
Al.O OVER-"J..L51TE PLAN
2/10/20:15
A1.1 PROJECT SITE PLAN
4/15/2015
Ai 2 ENI.All.GED TllA5H ENCLOSURE
2/10/2015
AZ.1 FIRST fLOOR PLAN
2/10/2015
A2.2 SECOND FLOOR Pl.AN
2/10/201.5
A2.3 THIRD FLOOR PlAN
2/10/2015
A2.4 ROOF PLAN
6/22/20:15
A3.1 ELEVATIONS
2/10/2015
A3.2 ELEVATIONS
2/10/2015
A3.3 ELEVATIONS
2/10/2015
A3.10 BU!LDNG SECTIONS
2/10/2015
A4.1 FIRST fLOOR5LAB PLAN
2/10/2015
A4.2 SECOND FLOOR SLAB PLAN
2/10/2015
A4.3 THIRD FLOOR SLAB PLAN
2/10/20:15
A4.4 ROOF SLAB PLAN
2/10/2015
AS.10 ENLARGED RESTROOM PLANS
2/10/2015
AS.11 ENLARGED RESTROOM & SHOWER PLANS & ELEVATIONS
2/10/2015
AS.12 ENLARGED RESTROOM DETAIL:5
2/10/2015
AS.13 ENLARGED BUILDING LOBB\' FLOOR PlAN
2/10/2015
AS.14 ENLARGED BUILDING LOBBY RCi>
2/10/2015
AS.15 INTERIOR ELEVATIONS BUILDlNG LOBBY
2/10/2015
AEk1 REFLECTED CEIi.iNG PLAN
2/10/2015
A 6.2 REFLECTED Ci:ILING PLAN
2/10/20:l.5
A6.3 REFLECTED CEILING Pl.AN
2/10/2015
Ali.4 REfLECTED CEILING PLAN
2/10/2015
A7.0 5TAHl 1
2/10/2015
A7.1 STA!R 2
2/10/2015
A7.2 ENI.All.GED ELEVATOR SECTION
2/10/2015
A8.1 ENLARGED SECTION
2/10/2015
A8.2 ENLARGED SECTION
2/10/2015
A!l 3 ENLA.RGED SECTlON
2/10/2015
A8.4 ENI.All.GED SECTION
2/10/2015
An.:w ENLARGED DETAIL:5
2/10/2015
A!l 21 ENLA.RGED DETAILS
2/10/2015
A9.1 ENLIII\GED DETAILS
2/10/2015
A:l.0.1 DOOi\ SCHEDULE & DETAILS
2/10/20:15
A10.2 PARTITION SCtiEDULE
2/10/2015
A10.3 PARTITION DETAILS
2/10/2015
A10.4 PARTITION DETAILS
2/10/20:15
A10.5 PARTITION DETAILS
2/10/2015
 
 
CIVIL - KIER & WRIGHT
 
C1.0 COVERSHEET
6/23/2015
Ci.1 DETAILS
2/10/2015
C2.0 TOPOGRAPHIC SURVEY
2/10/2015
C2.1 HORIZONTAL CONTROL Pl.AN
x-xx-xx
 
 







--------------------------------------------------------------------------------
















Page 2 of 4




C3.0 GRADING & DR.ll1NAGE PLAN
6/23/2015
C:U UTILITY Pl..llN
6/23/2015
C4.0 STORMW.ll TER MANAGEMENT PLAN
6/23/2015
C5.0 EROSION CONTROL PLAN
6/23/2015
C6.0 DEMOLITION Pi.llN
 
 
 
JOINT TI\ENCti PLANS - RGA DESIGN
 
JT-UOINTTRENCH TITLE SHEET
2/10/2015
JT-2JOINTTRENCH INTENT
2./10/2015
JT-5 JOIITT TRENCH tiNTEITT
2/10/2015
 
 
I.ANDSCAPE - THE GUZZARDO PARTNERSHIP, INC.
 
1.1.1 NOTES AND LEGENDS
2/10/2015
ll.2 PLANTING NOTES .lNl D LEGENDS
2/10/2015
1.2.1 LAYOUT PLAN
2/1012015
B.1 FlNE GRADING PLAN
2/10/2015
1.4.1 PLANTING PLAN
2/10/2015
1.5.1 IRRIGATION PLAN
2/10/2015
1.5.2 IRRIGATION NOTES AND LEGEND
2/10/2015
1.5.3 IRRIGATION DETAILS
2/10/2015
1.6.1 CONSTRUCTION DET.ll LS
2/10/2015
1.7.1 TREE Dl5P0SIT10N Pl.AN
4/15/2015
1.7.2 TREE PROTECTION NOTES
4/15/2015
 
 
STRUCTURAL- NISHKIAN MENNINGER
 
S0.1 GUIERAL NOTES
4/15/2015
S0.2Gl:NEI\AL NOTES
4/15/2015
S0.3GENERAL NOTES
2/10/2015
S0.4LOADING DIAGRAMS
2/10/2015
Si.:!.TYPICt.J. DETAILS
2/10/2015
S1.2TYPIC.AJ. DETAILS
2/10/2015
S1.3TYPIC.AJ. DETAILS
2/10/2015
S2.0LOWER LEVEL FOUNDATION Pi.llN
2/10/20'15
S2.1 LEVEL 1FOUNDATION/ FRAMiNG Pl.AN
2/10/2015
52.1.1 MICROPILE LOADlrtG PLAN
6/5/2015
52.2LEVEL 2 FRAMING PLAN
2/10/2015
S2.3LEVEL 3 FRAMING PLAN
2/10/2015
S2.4ROOF FRAMING PLAN
2/10/2015
S2.5MANSARD/ PENTHOUSE ROOF FRAMING PLAN
2/10/2015
S3.1 BM.CE FRAME ELEVATIONS
2/10/2015
53.2BM.CE FRAME DETAILS
2/10/2015
S3.3BM.CE FRAME DETAILS
2/10/2015
53.4BM.CE FRAME DETAILS
2/10/2015
53.5BM.CE FRAM!: DETAILS (NIPPON)
2/10/2015
53.6B!RltCE FRAME DETAILS (NIPPON)
2/10/2015
S3.7BM.CE FRAME DETAILS (NIPPON)
2/10/2015
53.llBM.CE FRAME DETAILS (NIPPON)
2/10/2015
54.1 FOUNDATION DETAILS
2/10/2015
S4.2FOUNDATION DETAILS
12/a/2014
S4.5FOUNDATION DETAILS
2/10/2015
Sil.4FOUNDATlmlDETAILS
2/10/2015
S/1.5FOUNDATION DETAILS
2/10/2015
S/1.6FOUNDATION DETAILS
2/10/20'15
S4.7FOUNDATION DETAILS
2/10/2015
S5.1STEEL DETAILS
2/10/2015
S5.2STEEL DETAILS
2/10/2015
S5.:!STEEL DETAILS
2/10/2015
S5.4STEEL DET.llJLS
2/10/2015
S5.5STEEL DETAILS
2/10/2015





--------------------------------------------------------------------------------








Page 3 of 4




S5.6
STEEL DET.6JLS
2/10/2015
S5.7
STEEL DET.6JLS
2/10/2015
55.ESTEEL DETAlLS
2/10/2015
S6.1
PRELIMINARY PRECAST Pt.NEL SUPPORT DETAILS
2/10/2015
57.1METAL STUD DETAILS
2/10/2015
57.2METAL STUD DETAILS
2/10/2015
56.1TRASH ENCLOSURE
2/10/2015
 
 
MECHANICAL· CRITCHFIELD MECHANICAL INC.
 
M0.0
INDEX NOTES, SCHEDULE LEGEND
2/10/2015
M2.1
FIRST FLOOR HVAC PLAN
2/10/2015
M2.2.
SECOND FLOOR HVAC PLAN
2/10/2.015
M2.:i
THIRD FLOOR HVAC Pl.toll
2/10/2015
M2.4
ROOF HVAC EO.UIPMENT Pl.AN
2/10/2015
M2.4C
COORDINATION PLAN, EQUIPMENT Pl.toN
2/10/2015
M3.1
RIDER !liAGRAM
2/10/2015
M4.1
HVAC DETAILS
2/10/2015
MS.1
PIPING DIAGRAM5 AND DETAILS
2/10/2015
M6.1
WIRING DIAGRAM5
2/10/2015
MT24.1 TITLE 24
2/10/2015
MT24.2. TITLE 24
2/10/2015
MT24.3 TITLE 24
2/10/2015
 
 
ElEGTRICAL CUPE:!\TINO ELECTRIC !NC.
 
1:0.00
IN_DE)( AND NOTES
4/15/2015
E0.10
LEGEND
2/10/2015
E0.20
LUMINARE SctiEDULE & TITLE 24
2/10/2015
E0.30
TITLE 24
2/10/2015
E0.31
TITLE 24
2/10/2015
E0.32
TITLE 24
2/10/2015
E0.33
TITLE 24
2/10/2015
E0.34
TITLE 24
2/10/2015
E0.40
FUDER & TRANSFORMER SCHEDULE5
2/10/2015
1:1 00
S!NGLE UNE DIAGRAM
2/10/2015
1:1.01
TELECOM & GROUNDING RISER DIAGRAM
2/10/2015
E2.00
OVERAU.SITE PlAN
2/10/2015
l:3.01
POW!'R PLAN· I.EVEL 1
2/10/2015
f3.02
POW!'R Pl.AN_ - 1.EVEL 2
2/10/2015
B.03
POWER PLAN LEVEL 3
2/10/2015
E3.04
POW!'R Pl.AN ROOF
2/10/2015
E3.05
ENLARGED ELECTRICJ..L PLANS
2/10/2015
E4.01
LIGHTING PLAN· LEVEL 1
2/10/2015
1:4.02
LIGHTING PLAN· LEVEL 2
2/10/2015
1:4.03
LIGHTING PLAN· LEVEL 3
2/10/2015
E4.04
LIGHTING PLAN· ROOF
2/10/2015
E6.00
PANELSCliEDULES
2/10/2015
E6.01
PANELSCliEDULES
2/10/2015
E6.02
PANEL SCHEDULES
2/10/2015
1:6.03
PANELSCliEDULES
2/10/2015
E700
LIGHTING CONTROL DETAILS
2/10/2015
Ell.OD
SITE PHOTOMETRIC PLAN
4/15/2015
 
 
PLUMBING·!.'OS PLUMBING INC.
 
P0.0
INDEX, !.!:GENO & SCliEDULE
1/26/2015
P2..1U
PLUMBING f lRST FLOOR PLAN UNDERGROUND
1/26/2015
P2..1
PLUMBING FIRST FLOOR PLAN PIPING
1/26/2015
P2..2
PLUMBING SECOND FLOOR PLAN
1/26/2015
P2..3
PLUMBING Ti11RD FLOOR PLAN
1/26/2015
P2..4
PLUMBING ROOF PW!
1/26/2015



I






--------------------------------------------------------------------------------












Page 4 of 4




P:,.1 PLUMBING ENLARGED FIRST FLOOR PLJ> l
1/26/2015
P:,.2PLUMBING ENLARGED SECOND & TiilRD FLOOR PLANS
1/26/2015
P4.1 PLUMBING DIAGRAMS
1/26/2015
P4.2PLUMBING DIAGRA MS
1/26/2015
 
 
FACADE ACCE.SS- OL\'MPIOUE FAC..!tOE ACCES5 CONSULTING
 
fAO.O COVER SHEET
12/8/2014
FA2.1 FIRST FLOOR PLAN
12/S/2014
FA2.4 ROOFPL.!tN
12/8/2014
FA3.1 ELE\IATIOrlS
12/8/2014
fA3.2 ELEVATIOrlS
12/8/2014
fAS.0 WALL SECTION
12/6/2014
fAB.1 51:CTION AND OETAl!.5
12/6/2014
f'AlO.O DETAJ!.5
12/8/2014
 
 
ELEVATOR· SYSKA HENNESSY GROUP
 
VT2SECTION AND PLANS
no date







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






EXHIBIT B-2 -PRELIMINARY CONSTRUCTION SCHEDULE


attached to and made a part of the Amendment dated as of November 2015, between
RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC, a Delaware limited liability company,
as Landlord, and GOPRO, INC., a Delaware corporation, as Tenant






(attachment not included due to HTML conversion issues)











--------------------------------------------------------------------------------









--------------------------------------------------------------------------------














EXHIBIT C - TENANT WORK


attached to and made a part of the Amendment dated as of November ,2015, between
RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC, a Delaware limited liability company,
as
Landlord, and GOPRO, INC., a Delaware corporation, as Tenant


I.
Building D Expansion Space.



1.General. Tenant, following the delivery of the Building D Expansion Space by
Landlord and the full and final execution and delivery of the Amendment to which
this Exhibit C is attached and all prepaid rental and insurance certificates
required under the Lease, as amended hereby, shall have the right to perform
alterations and improvements in the Building D Expansion Space (the "Tenant
Work"). Notwithstanding the foregoing, Tenant and its contractors shall not have
the right to perform the Tenant Work in the Building D Expansion Space unless
and until Tenant has complied with all of the terms and conditions of Article 9
of the Original Lease, including, without limitation, approval by Landlord of
the final plans and construction documents for the Tenant Work and the
contractors to be retained by Tenant to perform such Tenant Work, such approval
not to be unreasonably withheld, conditioned or delayed. Tenant shall be solely
liable for all costs and expenses associated with or otherwise caused by
Tenant's performance and installment of the Tenant Work (including, without
limitation, any legal compliance requirements arising outside of the Building D
Expansion Space), subject to reimbursement from the Test Fit and Building D
Allowances (each as defined below). Tenant hereby acknowledges and agrees that
the Property is subject to a collective bargaining or such other similar
agreement. If Tenant shall engage any contractor and such contractor or any
subcontractor of such contractor shall employ any non-union labor or supplier,
Tenant shall be responsible for and hold Landlord harmless from any and all
delays, damages and extra costs suffered by Landlord as a result of any dispute
with any labor unions concerning the wage, hours, terms or conditions of the
employment of any such labor.


2.Architect. Tenant shall retain an architect (approved by Landlord, which
approval shall not be unreasonably withheld) (the "Architect") for the
development of architectural plans and drawings for the Tenant Work. Tenant has
selected and Landlord hereby approves of KSH Architects as the Architect for
construction of the Tenant Work and the Campus Work. Tenant reserves the right
to modify their selection of architect. Any architectural firm change shall be
presented to Landlord in advance and in writing for Landlord's final approval,
such approval not to be unreasonably withheld, conditioned or delayed. Tenant
shall enter into a contract with the Architect for the development of
architectural plans and drawings for the Tenant Work and the Campus Work
collectively.


3.Contractor Selection Process. Landlord's approval of the contractors to
perform the Tenant Work shall not be unreasonably withheld, conditioned or
delayed. The parties agree that Landlord's approval of the general contractor to
perform the Tenant Work shall not be considered to be unreasonably withheld if
any such general contractor (a) does not have trade references reasonably
acceptable to Landlord, (b) does not maintain insurance as required pursuant to
the terms of the Lease, (c) does not have the ability to be bonded for the work
in an amount of no less than one hundred fifty percent (150%) of the total
estimated cost of the Tenant Work, (d) does not provide current financial
statements reasonably acceptable to Landlord, (e) does not execute the
Responsible Contractor Policy Statement provided by Landlord, or (f) is not
licensed as a contractor in the state/municipality in which the Building D
Expansion Space is located. Tenant acknowledges the foregoing is not intended to
be an exhaustive list of the reasons why Landlord may reasonably withhold its
consent to a general contractor. Tenant shall enter into a direct contract for
the Tenant Work with a general contractor selected by Tenant and approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed.
Landlord's designated electrical contractor, HVAC contractor and life safety
contractors shall be permitted to bid on the electrical, HVAC and life safety
portions of the Tenant Work (respectively). Tenant would reserve the right to
require the general contractors to bid specific trades to a minimum of two to
three subcontractors. In addition, Landlord




--------------------------------------------------------------------------------




shall have the right to reasonably approve of the architect preparing the
Construction Documents (defined below) and any subcontractors used in connection
with the Tenant Work. Notwithstanding the foregoing, however, Tenant shall be
responsible for the reasonable cost of third party examination of Tenant's plans
for non-standard office improvements, including, but not limited to, review by
structural, mechanical or MEP engineer, and such costs shall be deducted from
the Building D Allowance (as hereinafter defined). In addition, Tenant also
reserves the right to pre-select a general contractor based on fee and general
condition negotiations, subject to Landlord's prior reasonable approval of
general contractor.


4.
Construction Documents.



(a)Space Plan. Tenant and the Architect shall prepare a final space plan for the
Tenant Work in the Building D Expansion Space (collectively, the "Final Space
Plan"), which Final Space Plan shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein, and shall deliver four (4) copies signed by Tenant of the
Final Space Plan (in "half size" hard copy paper and also in PDF format) to
Landlord for Landlord's approval. Landlord shall approve or disapprove any draft
of the Final Space Plan within seven (7) business days after Landlord's receipt
thereof (provided however that such seven (7) business day period shall be
extended as needed for structural items). Landlord's failure to respond within
such seven (7) business day period shall be deemed Landlord's disapproval of the
Final Space Plan; provided, however, that after the expiration of such seven (7)
business day period, Tenant may send Landlord written notice of the expiration
of such seven (7) business day period with a second request for Landlord to so
approve of the Final Space Plan, in which case, Landlord shall be deemed to have
approved of the Final Space Plan (other than for structural matters) if Landlord
does not approve or disapprove of the Final Space Plan within five (5) business
days after receipt of such written notice from Tenant. If Landlord disapproves
any draft of the Final Space Plan, Landlord's disapproval shall indicate the
reasonable reasons for such disapproval and Tenant shall resubmit the Final
Space Plan with the modifications required by Landlord. This process shall
continue until the Final Space Plan is approved by Landlord. Other than for
structural items, Landlord shall respond with its approval or disapproval of the
resubmitted Final Space Plan within five (5) business days following Landlord's
receipt thereof. Landlord's failure to respond within such within five (5)
business day period shall be deemed Landlord's disapproval of the resubmitted
Final Space Plan; provided, however, that after the expiration of such within
five (5) business day period, Tenant may send Landlord written notice of the
expiration of such within five (5) business day period with a second request for
Landlord to so approve of the Final Space Plan, in which case, Landlord shall be
deemed to have approved of the Final Space Plan other than for structural items
if Landlord does not approve or disapprove of the Final Space Plan within five
(5) business days after receipt of such written notice from Tenant.


(b)Final Working Drawings. Upon Landlord's approval of the Final Space Plan,
Tenant shall cause the Architect to complete the architectural and engineering
drawings for the Premises, and the final architectural working drawings in a
form which is complete to allow subcontractors to bid on the work and to obtain
all applicable permits (collectively, the "Final Working Drawings") and shall
submit two (2) full size sets signed by Tenant of the same and the CAD file of
the Final Working Drawing to Landlord for Landlord's approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Within fifteen (15)
days following Landlord's receipt of the Final Working Drawings, Landlord shall
provide Tenant with its approval, disapproval or approval with conditions of
such Final Working Drawings (provided however that such fifteen (15) day period
shall be extended as needed for structural items). Landlord's failure to respond
within such fifteen (15) day period shall be deemed Landlord's disapproval of
the Final Working Drawings; provided, however, that after the expiration of such
fifteen (15) day period, Tenant may send Landlord written notice of the
expiration of such fifteen (15) day period with a second request for Landlord to
so approve of the Final Working Drawings, in which case, Landlord shall be
deemed to have approved of the Final Working Drawings (other than for structural
items) if Landlord does not approve or disapprove of the Final Working Drawings
within five (5) days after receipt of such written notice from Tenant. If
Landlord disapproves any draft of the Final Working Drawings, Landlord's
disapproval shall indicate the reasonable reasons for such disapproval and
Tenant shall resubmit the Final Working Drawings with the modifications required
by Landlord. This process shall continue until the Final Working Drawings are
approved by Landlord. Landlord shall respond with its approval or disapproval of
the resubmitted Final Working Drawings within ten (10) business days following
Landlord's receipt thereof. Landlord's failure to respond within such ten (10)
business day period shall be deemed Landlord's disapproval of the resubmitted
Final Working Drawings; provided, however, that after the expiration of such ten
(10)




--------------------------------------------------------------------------------




business day period, Tenant may send Landlord written notice of the expiration
of such ten (10) business day period with a second request for Landlord to so
approve of the resubmitted Final Working Drawings, in which case, Landlord shall
be deemed to have approved of the resubmitted Final Working Drawings (other than
for structural items) if Landlord does not approve or disapprove of the
resubmitted Final Working Drawings within five (5) business days after receipt
of such written notice from Tenant. Tenant shall be solely responsible for the
timely preparation and submission to Landlord of the final architectural,
electrical and mechanical construction drawings, plans and specifications
(called "Construction Documents") necessary to construct the Tenant Work, which
Construction Documents shall be subject to approval by Landlord, such approval
not to be unreasonably withheld, conditioned or delayed, and Landlord's
architect and engineers and shall comply with their requirements to avoid
aesthetic or other conflicts with the design and function of the balance of the
Project. Tenant shall be responsible for all elements of the design of the
Construction Documents (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Building D Expansion Space and the placement of Tenant's
furniture, appliances and equipment), and Landlord's approval of the
Construction Documents shall in no event relieve Tenant of the responsibility
for such design. Tenant shall be solely responsible for the timely preparation
and submission of the Construction Documents and for all elements of the design
of such Construction Documents and for all costs related thereto.


(c)Permits. The Final Working Drawings shall be approved by Landlord (the
"Approved Construction Documents") prior to the commencement of the construction
of the Tenant Work. Tenant shall cause the Architect to promptly submit the
Approved Construction Documents to the appropriate municipal authorities for all
applicable building permits necessary to allow its general contractor to
commence and fully complete the construction of the Tenant Improvements.


5.Scope of Tenant Work. Subject to Landlord's review and approval of Tenant
plans and specifications therefor, the Tenant Work may include (at Tenant's
election):


(a)Installation of communication conduit;
(b)Installation of Tenant's Security System at the main entrance to Building D
for after- hours access; and
(c)Integration of Tenant's telephone systems with Building D's emergency
generator, if applicable.
Any portion of the Tenant Work that may tie into the Building D electronic,
environmental, fire, life
and/or other building systems shall be compatible therewith and the cost of such
evaluation shall be deducted from the Building D Allowance.


6.
Building D Allowance.



(a)Landlord shall provide Tenant with a test fit allowance in the amount of
$11,087.60 (that is, $0.10 per rentable square foot of the Building D Expansion
Space) (the "Test Fit Allowance"). In addition, Landlord agrees to contribute
the sum of $7,206,940.00 (that is, $65.00 per rentable square feet of the
Building D Expansion Space) (the "Building D Allowance") toward the cost of
pe1forming the Tenant Work in preparation of Tenant's occupancy of the Building
D Expansion Space. The Building D Allowance may only be used for the cost of
preparing design and construction documents and mechanical and electrical plans
for the Tenant Work and for hard costs in connection with the Tenant Work.
Landlord shall have no obligation to disburse any portion of the Test Fit
Allowance, the Building D Allowance and/or the Campus Allowance during any
period when Tenant is in breach or default of the Lease, as amended.
(b)The Building D Allowance, less a ten percent (10%) retainage (which retainage
shall be payable as part of the final draw), shall be paid to Tenant or, at
Landlord's option, to the order of the general contractor that performs the
Tenant Work, in periodic disbursements within thirty (30) days after receipt of
the following documentation:
(i)an application for payment and sworn statement of contractor substantially in
the form of AIA Document G-702 covering all work for which disbursement is to be
made to a date specified therein;
(ii)a certification from an AIA architect substantially in the form of the
Architect's Ce1iificate for Payment which is located on AIA Document G702,
Application and Certificate of Payment;
(iii)contractor's, subcontractor's and material supplier's unconditional waivers
of liens which shall cover all Tenant Work for which disbursement is being
requested and all other statements and




--------------------------------------------------------------------------------




forms reasonably required for compliance with the mechanics' lien laws of the
state of California, together with all such invoices, contracts, or other
suppmiing data as Landlord or Landlord's Mo1igagee may reasonably require;
(iv)
a cost breakdown for each trade or subcontractor performing the Tenai1t Work;

(v)a request to disburse from Tenant containing an approval by Tenant of the
work done and a good faith estimate of the cost to complete the Tenant Work.
(c)Upon completion of the Tenant Work, and prior to final disbursement of the
Building D Allowance, Tenant shall furnish Landlord with: (i) general contractor
and architect's completion affidavits;
(i)full and final unconditional waivers of lien; (iii) receipted bills covering
all labor and materials expended and used; (iv) as-built plans of the Tenant
Work; and (v) the certification of Tenant and its architect that the Tenant Work
has been constructed in a good and workmanlike manner in accordance with the
Construction Documents, and in accordance with applicable laws, codes and
ordinances.
(d)In no event shall Landlord be required to disburse the Building D Allowance
more than one time per month. If the Tenant Work exceed the Building D
Allowance, Tenant shall be entitled to the Building D Allowance in accordance
with the terms hereof, but each individual disbursement of the Building D
Allowance shall be disbursed in the proportion that the Building D Allowance
bears to the total cost for the Tenant Work, less the ten percent (10%)
retainage referenced above. Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse any portion of the Building D
Allowance during the continuance of an uncured default under the Lease, and
Landlord's obligation to disburse shall only resume when and if such default is
cured.


7.Unused Building D Allowance. Notwithstanding anything to the contrary set
f01th herein, upon completion of the Tenant Work and application of the Building
D Allowance to the costs related thereto pursuant to this Exhibit C, if any
portion of the Building D Allowance is then remaining (the "Unused Building D
Allowance"), Tenant shall be entitled to apply up to Seven and 50/100 Dollars
($7.50) per rentable square feet of the Building D Expansion Space (that is, up
to $831,570.00) of such Unused Building D Allowance (if any) as follows: (i) to
the cost of purchasing and installing Tenant's voice and data cabling and wiring
at the Building D Expansion Space, (ii) to the cost of architectural services,
and (iii) to the cost of moving expenses. If Tenant does not submit a request
for payment of the entire Unused Building D Allowance to Landlord in accordance
with the provisions contained in this Exhibit C on or before the expiration of
twelve (12) months from the Building D Expansion Effective Date, any unused
amount remaining after such date shall accrue to the sole benefit of Landlord,
it being understood that Tenant shall not be entitled to any credit, abatement
or other concession in connection therewith. Tenant shall be responsible for all
applicable state sales or use taxes, if any, payable in connection with the
Tenant Work and/or Building D Allowance.


8.Landlord Oversight. Landlord would be entitled to an "Oversight Fee" of
$70,000.00, which shall be for providing the following services:
(a)Lead coordination between base building and tenant improvement construction
teams;
(b)
Review and approve tenant improvement plans;

(c)
Attend tenant improvement construction meetings;

(d)
Review financials and qualifications for tenant's proposed contractors;

(e)
Review tenant improvement allowance payment applications including all required
backup documentation to ensure that subcontractors have been paid and lien
waivers are in place;

(f)
Review close-out packages and confirm that all as-built drawings as well as
warranty documents are in place;

(g)
Review project scope of work to evaluate for restoration requirements;

(h)
Review MEP drawings to ensure proposed design does not adversely affect the
Building;

(i)
Review structural drawings to ensure proposed modifications or live loads don't
adversely affect the Building;

j)
Coordinate with tenant and their contractors regarding prope1ty rules and
regulations to ensure that contractors are not adversely impacting other tenants
or normal Project operations; and,

(k)
Monitor Tenant's contactor activities to ensure they are not adversely affecting
the property outside the building.



Landlord and emergency personnel shall at all times have unfettered access to
Building D in the event of




--------------------------------------------------------------------------------




an emergency.


9.Miscellaneous. Upon completion of the Landlord Work Tenant agrees to accept
the Building D Expansion Space in its "as-is" condition and configuration, it
being agreed that Landlord shall not be required to perform any work or, except
as provided above with respect to the Building D Allowance, incur any costs in
connection with the construction or demolition of any improvements in the
Building D Expansion Space.


II.     The Campus.
1.Tenant, following full and final execution and delivery of the Amendment to
which this Exhibit C is attached and insurance certificates with respect to any
contractors or vendors involved in the Tenant Work, required under the Lease, as
amended hereby, shall have the right to perform all tenant improvements in any
of the buildings composing The Campus (the "Campus Tenant Work").
Notwithstanding the foregoing, and unless expressly set fo1ih otherwise in this
Section II specifically with respect to the Campus Tenant Work, Tenant's
performance of the Campus Tenant Work shall comply with the terms and conditions
set forth in Section I above, including A1iicle 9 of the Original Lease.


2.
Provided Tenant is not in default, Landlord agrees to contribute the sum of
$2,991,870.00 (that is,

$15.00 per rentable square feet of The Campus) (the "Campus Allowance") toward
the cost of performing the Campus Tenant Work. The Campus Allowance shall be
utilized during the period beginning on January 1, 2016, through and including
May 1, 2019, provided, however, if Tenant does not submit a request for payment
of the entire Campus Allowance to Landlord in accordance with the provisions
contained in this Exhibit C, by May 1, 2019, any unused amount shall accrue to
the sole benefit of Landlord, it being understood that Tenant shall not be
entitled to any credit, abatement or other concession in connection therewith.
In no event shall the Campus Allowance be used for the purchase of equipment,
furniture or other items of personal prope1iy of Tenant, soft costs, cabling
expenses, moving expenses or applied against Base Rent and the terms of Section
1(8) shall not apply to the Campus Allowance.


3.Prior to approving the final space plan for Tenant's work in The Campus and/or
Building D Expansion Space, Landlord shall identify po1iions of the applicable
Tenant Work that Tenant shall be required to remove from The Campus and/or
Building D Expansion Space, as the case may be, at the expiration or earlier
termination of the Lease, as amended hereby.


4.At Tenant's discretion, Tenant may combine the Building D Allowance and the
Campus Allowance for use on building improvement work within any of the Building
D Expansion Space and/or The Campus. Notwithstanding the foregoing, such
aggregation of Allowances shall only be available to Tenant if Landlord, in its
reasonable judgment, determines that the Building D Expansion Space has been
adequately and appropriately improved by the Building D Tenant Work. In
addition, Landlord shall be entitled to review and approve of all plans and
specifications for all work performed by Tenant at the Project


III.
Miscellaneous.



1.Notwithstanding anything to the contrary set forth herein, provided that
Tenant has provided to Landlord the documentation required for a disbursement of
the Building D Allowance and/or the Campus Allowance (as applicable) hereunder
(the "Required Disbursement Documentation and Tenant has fully pe1formed its
obligations under this Exhibit C, (the "Disbursement Conditions, if (a) Tenant
submits a request for disbursement of the Building D Allowance and/or the Campus
Allowance (as applicable) on or before the date required in this Exhibit C
and/or the Amendment,, and (b) Landlord fails to either pay the Building D
Allowance and/or the Campus Allowance (as applicable) (or the applicable p01iion
thereof) owed to Tenant or provide Tenant with written notice (which shall be
delivered in accordance with the Notices provision of the Lease, as amended) of
any Disbursement Condition that Tenant has failed to satisfy within ten (10)
business days following Tenant's written request, Tenant shall have the right to
provide Landlord with a second request for disbursement, which second notice
(which shall be delivered in accordance with the Notices provision of the Lease)
must state substantially the following in bold and capped font: "THIS IS
TENANT'S SECOND REQUEST FOR DISBURSEMENT TO LANDLORD. LANDLORD FAILED TO
DISBURSE THE [THE BUILDING D ALLOWANCE AND/OR THE CAMPUS ALLOWANCE (AS
APPLICABLE)] TO TENANT IN ACCORDANCE WITH THE TERMS OF EXHIBIT C TO THE SEVENTH
AMENDMENT. IF LANDLORD FAILS TO




--------------------------------------------------------------------------------




DISBURSE [THE BUILDING D ALLOWANCE AND/OR THE CAMPUS ALLOWANCE (AS APPLICABLE)]
OR SPECIFY IN WRITING WHICH DISBURS


[2011-9599/00572913;8}                    C-6














CONDITIONS TENANT HAS FAILED TO SATISFY WITHIN TWENTY (20) DAYS FOLLOWING
LANDLORD'S RECEIPT OF THIS NOTICE, TENANT SHALL HAVE THE RIGHT TO DEDUCT (UP TO
TWENTY FIVE PERCENT (25%) OF THE AMOUNT OF BASE RENT PER MONTH UNTIL FULLY
DISBURSED) THE PORTION OF THE TENANT IMPROVEMENT ALLOWANCE PAYABLE TO TENANT
FROM THE NEXT INSTALLMENT
OF BASE RENT PAYABLE BY TENANT UNDER THE LEASE." If Tenant's second notice
complies with the terms of this Section and Landlord's failure to respond
continues for twenty (20) days after its receipt of such second request from
Tenant, so long as the Disbursement Conditions have been fully satisfied, Tenant
shall be entitled to deduct (up to twenty five percent (25%) of Base Rent per
month until fully disbursed) the portion of the Building D Allowance and/or the
Campus Allowance (as applicable) that is payable to Tenant hereunder from the
next installment(s) of Base Rent due under the Lease, provided that Tenant shall
endeavor to provide Landlord with reasonably detailed invoice of such amounts
deducted from Base Rent hereunder prior to any such deduction.


Notwithstanding the foregoing, if within such twenty (20) day period Landlord
provides written notice to Tenant specifying any conditions to disbursement of
the Building D Allowance and/or the Campus Allowance (as applicable) that have
not been satisfied by Tenant or if Landlord otherwise disputes that Tenant has
fulfilled the requirements for the disbursement of the Building D Allowance
and/or the Campus Allowance (as applicable), then Tenant shall not be entitled
to deduct such amounts in dispute from Base Rent in accordance with this Section
until such time as Tenant has satisfied such condition(s) to payment and, after
providing the written notices set forth above, Landlord fails to pay the
then-overdue Building D Allowance and/or the Campus Allowance (as applicable)
disbursement within twenty (20) days thereafter.


2.This Exhibit C shall not be deemed applicable to any additional space added to
the Building D Expansion Space at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Building
D Expansion Space or any additions to the Building D Expansion Space in the
event of a renewal or extension of the original Term of the Lease, whether by
any options under the Lease or otherwise, unless expressly so provided in the
Lease or any amendment or supplement to the Lease.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











--------------------------------------------------------------------------------

{2011-9599/00572913;8}                    C-7






--------------------------------------------------------------------------------








EXHIBIT D - LOCATION OF POTENTIAL EXTERIOR PERIMETER OF PARK


attached to and made a part of the Amendment dated as of November, 23,    015,
between RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC, a Delaware limited liability
company, as


Landlord, and GOPRO, INC., a Delaware corporation, as Tenant




(attachment not included due to HTML conversion issues)






{2011-9599/00572913;8}                    D-1




